Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 1 of 77

EXHIBIT 1
& Ww NF

62 UCU OLA

10
lt
12
13
i4
15
16
17
18
19
20
al
aa
23
24
23
26
27
28

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 2 of 77

ROME & ASSOCIATES, A.P.C.
Eugene Rome (SBN 232780)
Bradley O. Cebeci (SBN 198163)
Sridavi Ganesan (SBN 216129)
2029 Century Fark East, Suite 450 ar

os Angeles, California 900 SS
Telephone: (310) 282-0690 SUMAN
Facsimile: (310) 282-0691

 

El nae

oct 28 2019

   

Attorneys for Plaintiff
MM DEVELOPMENT COMPANY, INC. d/b/a PLANET 13
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF CONTRA COSTA

Cig» CZergs

MM DEVELOPMENT COMPANY, INC., a | Case No.
Nevada corporation doing business as

PLANET 13, COMPLAINT FOR:
Plaintiff, (1) FRAUD
v. (2} BREACH OF CONTRACT
LINX CARD, INC., a Delaware corporation; | (3} DECEIT

LINXPAY, INC., a California corporation;
LPH FINANCIAL, INC., a California | (4) CONVERSION
corporation; LPH HOLDINGS, INC,, a
corporation of unknown origin: GIVV, INC., a | (5) VIOLATION OF PENAL CODE
California corporation; GiVV Technologies SECTION 496

Ltd., an Australian limited liability entity; OLD
DOMINION HOLDINGS, INC., a suspended | (6) UNFAIR COMPETITION IN
California. corporation, FIRST DATA VIOLATION OF CALIFORNIA
MERCHANT SERVICES LLC, a Florida BUSINESS & PROFESSIONS CODE §
limited liability company; PATRICK 17200 et seq.

HAMMOND, an individual; KEVIN SENN, an
individual; JOSHUA SENN, an individual; | (7) NEGLIGENCE
ZACH SENN, an individual; PELICAN
COMMUNICATIONS, INC., a California | DEMAND FOR JURY TRIAL
corporation, RICHARD J, SCHERER, an
individual; and DOES 1 through 25, inclusive,

Defendants.

 

 

 

COMPLAINT

 

 
ee WwW bh

Oo 8 ~2 GY tar

10
1]
12
13
14
15
16
i7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 3 of 77

Plaintiff MM DEVELOPMENT COMPANY, INC. doing business as PLANET 13 alleges
against Defendants LINX CARD, INC., LINXPAY, INC., LPH FINANCIAL, INC., GIVV, INC.,
GIVV TECHNOLOGIES LTD.; LPH HOLDINGS, INC., OLD DOMINION HOLDINGS, INC.,
FIRST DATA MERCHANT SERVICES LLC, PATRICK HAMMOND, KEVIN SENN, JOSH
SENN, ZACH SENN, PELICAN COMMUNICATIONS, INC., RICHARD J, SCHERER, and
DOES 1-25 (collectively, “Defendants’), as follows:

PARTIES

1. Plaintiff MM DEVELOPMENT COMPANY, INC. (“Plaintiff”) is, and at all times
relevant was, a Nevada corporation doing business under the registered fictitious business name
PLANET 13, with its principal place of business in Henderson, Nevada.

2. Defendant LINX CARD, INC. (“Linx Card”) is, and at all times relevant was, a
Delaware corporation, qualified to do business in California, with its principal place of business in
Walnut Creek, California,

3. Defendant LINXPAY, INC. (“LinxPay”) is, and at all times relevant was, a
California corporation with its principal place of business in Walnut Creek, California.

4, Defendant LPH FINANCIAL, INC. (“LPH Financial”) is, and at all times relevant
was, a California corporation with its principal place of business in Walnut Creek, California,

5. Defendant LPH HOLDINGS, INC. (“LPH Holdings”) is, and at all times relevant
was, a corporation of unknown origin, with its principal place of business in Walnut Creek,
California.

6. Defendant GIVV, INC. (“GIV¥V”) is, and at all times relevant was, a California
corporation, with its principal place of business in Walnut Creek, California.

7. Defendant FIRST DATA MERCHANT SERVICES LLC (“First Data”) is, and at all
times relevant was, a Florida limited liability company with is principal place of business in Atlanta,
Georgia,

8. GiVV Technologies Ltd. (““GIVV LTD.”) is, and at all times relevant was an

Australian limited liability entity.

2
COMPLAINT

 
2 CO ~3F GH tah & Ww HF =

NB & BO BN OR OBR mek ie id
eo sO Re Be NUM UG Ul OOO eS

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 4 of 77

9, Old Dominion Holdings, Inc. (“Old Dominion”) is, and at all times relevant was, a
California corporation whose status is presently listed as FTB Suspended.

10. Defendants Linx Card, LinxPay, LPH Financial, GIVV and LPH Holdings are
hereinafter referred to collectively as the “LINX Entities.”

11. Defendant PATRICK HAMMOND (“Hammond”) is, and at all times relevant was,
an individual residing in Walnut Creek, California, and is a co-founder, owner, officer and director
of each of the LINX Entities.

12. Defendant KEVIN SENN (“Senn”) is, and at all times relevant was, an individual
residing in Walnut Creek, California, and is a co-founder and owner of each of the LINX entities.
Senn also happens to be a disbarred California attorney, whose disbarment incidentally stemmed
from misappropriation of client funds. (http://members.calbar.ca.gov/fal/Licensee/Detail/136226).

13, Defendant ZACH SENN (“Z,. Senn”) is, and at all times relevant was, an individual
residing in Walnut Creek, California.

14. Defendant JOSH SENN (“J. Senn”) is, and at all times relevant was, an individual
residing in Walnut Creek, California, and is a co-owner of each of the LINX entities.

15. The LINX Entities, Hammond, Z. Senn, J. Senn and Senn are hereinafter referred to
collectively as the LINX Defendants.

16. Defendant PELICAN COMMUNICATIONS, INC. (“Pelican”) is, and at all times
relevant was, a California corporation with its principal place of business in Danville, California.

17, Defendant RICHARD J. SCHERER (“Scherer”) is, and at all times relevant was, an
individual residing in Walnut Creek, California, and is a president of Pelican.

18. Plaintiff alleges that each of the LINX Entities are alter egos of Defendants
Hammond, J. Senn and Senn. Further, Old Dominion is an alter ego of Senn. Additionally, GIVV
LTD. is an alter ego of LINX. At all times mentioned herein, there existed a unity of interest in
ownership between each of the LINX Entities, on the one hand, and Defendants Hammond, J. Senn
and Senn, on the other hand, such that the individuality and separateness between them ceased and

each of the LINX Entities is the alter ego of Defendants Hammond, J. Senn and Senn in that, among

3
COMPLAINT

 
SO ~2 OM th BR ow flo

Be MN BF OB BRO OR BORO mek eh
ao “4s A tO BR HO | UU lOO tO OU Se

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 5 of 77

other things: (a) Defendants Hammond, J. Senn and Senn controlled, dominated, managed and
operated each of the LINX Entities as their alter egos; (b) Defendants Hammond, J. Senn and Senn
made all material decisions pertaining to each of the LINX Entities: (c) there has been a failure to
comply with or observe the formalities of corporate formation and/or operation of each of the LINX
Entities; (d) each of the LINX Entities was inadequately capitalized to carry out its intended business
and pay its debts and obligations as they fell due; and (e) the individuality of each of the LINX
Entities is a total sham and fiction such that upholding its corporate nature and allowing Defendants
Hammond, J. Senn and Senn to escape personal liability for any entity debts would sanction a fraud
or promote an injustice and should therefore be disregarded pursuant to the doctrine of piercing the
corporate veil, Indeed, at his judgment debtor examination, Senn testified that he used his personal
company, Old Dominion, to serve as a de facto revolving credit provider to Linx, offering short term
loans to Linx for a week or so with no written agreements in place. Further, both Senn and
Hammond acknowledged that Linx did not keep regular meetings or otherwise comply with
requisite formalities. Accordingly, Linx is little more than a corporate shell of which all of its
shareholders are alter egos.

19, Among other things, Defendants Hammond, J. Senn and Senn treated each of the
LINX Entities interchangeably, using Linx Card to contract with merchants and referral agents, but
then processing the associated transactions through a merchant account with First Data Merchant
Services LLC (“First Data”) held in the name of GIVV dba GIVV KIOSK GIFT CARDS, and using
LPH Financial to effect payment of the resulting settlement proceeds to merchants and referral fees
to agents, and commingling such funds between the various LINX Entities.

20, The true names and capacities, whether individual, plural, corporate, partnership,
associate, or otherwise, of DOES 1 through 25, inclusive, is unknown to Plaintiff who therefore sues
said defendants by such fictitious names. The full extent of the facts linking such fictitiously sued
defendants is unknown to Plaintiff. Plaintiff is informed and believes, and thereupon alleges, that
each of the defendants designated herein as a DOE was, and is, negligent, or in some other actionable

manner, responsible for the events and happenings hereinafter referred to, and thereby negligently,

4
COMPLAINT

 
Oo SC “tO CR UR fm Ow ONO

BS BO 6M BP BRD OR OB OR ORR kh eh pet
Oo “a OG te fF Ye NO EF So DB we wu ONO lUBlUlUw UL UD

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 6 of 77

or in some other actionable manner, legally and proximately caused the hereinafter described
injuries and damages to Plaintiff. Plaintiff will hereafter seek leave of the Court to amend this
Complaint to show the DOE defendants’ true names and capacities after the same have been
ascertained,

21. Plaintiff is further informed and believes, and thereon alleges, that Defendants,
including DOES | through 25, inclusive, were agents, aiders and abettors, conspirators and co-
conspirators, servants, employees, successors in interest, and/or joint venturers of their co-
defendants, and were, as such, acting within the course, scope, and authority of said agency,
employment and/or venture, and that each and every defendant, as aforesaid, when acting as a
principal, was negligent in the selection of each and every other defendant as an agent, servant,
employee, successor in interest, and/or joint venturer. Plaintiff is informed and believes and thereon
alleges that each of the defendants designated herein as DOE aided and abetted, conspired with,
and/or took part in and participated with each Defendant in all matters referred to herein, and was
in some manner responsible for the injuries and losses suffered by Plaintiff.

VENUE AND JURISDICTION

22. _— Plaintiff is informed and believes and based thereon alleges that venue is proper in
Contra Costa County pursuant to Code of Civil Procedure Sections 395 and 410.10 because the
LINX Defendants reside and do business in Contra Costa County, California, and a substantial part
of the acts, events and omissions underlying this dispute took place within Contra Costa County,
California,

23, Plaintiff is informed and believes and based thereon alleges that this Court has
jurisdiction over the subject matter of this lawsuit because the amount in controversy, exclusive of
interest and costs, exceeds the $25,000 minimum jurisdictional limit of the Court. Moreover,
Defendants have purposely availed themselves of, and have substantial contacts with, the foram by
virtue of qualifying Linx Card to do business in California, organizing LinxPay and LPH Financial
in California, marketing to California businesses, entering contracts in California, and doing

substantial business with California businesses, including but not limited to businesses located

5
COMPLAINT

 
So co “EO CF tA BU UR Oe

BM Be BO BD ORD BORO heheh
Oo ~F A UO em OH UNM ll hlUmSUlUO ONO OS

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 7 of 77

within Contra Costa County, California. In addition, each of the individual Defendants
communicated with Plaintiff regarding these matters, and made the false and misleading
representations upon which Plaintiff reasonably and justifiably relied, from the principal business
offices of each of the LINX Entities here in Contra Costa County, California.

GENERAL ALLEGATIONS

24. Plaintiff operates a lawful marijuana dispensary in Las Vegas, Nevada.

25. Because of restrictions under federal law, marijuana retailers like Planet 13 have
generally operated on a cash-only basis. However, Linx Card markets a solution to marijuana
retailers (each a “merchant”) whereby consumers can use their credit card to buy a gift card at an
in-store kiosk, and then purchase marijuana products using the gift card, thereby obviating the need
for the consumer to complete the transaction in cash (the “Linx Solution”).

26. From August 2018 to June 2019, Plaintiff used the Linx Solution for in-store
customer purchases of its products pursuant to a written contract with Linx Card, Pursuant to that
contract, Linx Card caused the net proceeds of Plaintiff's customer purchase transactions (known
as settlement funds) to be deposited to Plaintiffs bank account twice per week (Wednesdays and
Fridays) in the normal course of business.

27, Beginning on or about April 26, 2019, however, Plaintiff failed to receive a series of
scheduled deposits of settlement funds. Linx Card’s failure to satisfy its payment obligations led
Plaintiff to terminate its processing relationship with Linx Card.

28. As of June 21, 2019, Linx Card owed Plaintiff a remaining balance of $900,506.82
(the “Outstanding Balance”).

29. Throughout this period of time, Senn acted as Linx Card’s primary point of contact
with Plaintiff regarding Linx Card’s continuing failure to meet its payment obligations to Plaintiff.
Defendants are very secretive about the mechanics of the Linx Solution, and have treated the details
of the Linx Solution as confidential, proprietary and/or trade secret information, refusing even to
disclose the identity of the acquiring bank and processor to Linx Card’s merchant customers, or to
describe the role of the various LINX Entities with respect to the Linx Solution,

6
COMPLAINT

 
SO 7 “FOOD th fm Ow! ORD Oe

MS BOO BO BD OB ORR ORB mek kee,
eo ~F Of th Be Ulm US lll rR ORD

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 8 of 77

30. While refusing to provide details, however, Senn repeatedly represented to Plaintiff
that the delay in payment was attributable to issues with “Linx Card’s merchant account” with First
Data. Senn repeatedly represented in telephone calls and emails to Plaintiff and its representatives,
including Plaintiffs general counsel, Leighton Koehler, that First Data was holding the Outstanding
Balance of Plaintiff's settlement funds in suspense along with the settlement proceeds of all of Linx
Card’s other merchants, and that Linx Card would fulfill its payment obligations to Plaintiff as soon
as First Data released these funds from “Linx Card’s merchant account.”

31, On June 20, 2019, Plaintiff's lawyer, Eugene Rome (“Rome”), wrote to Senn to
demand that Linx Card provide Plaintiff with proof of its ability to pay, and identify the processor
and acquirer used by Linx Card to process Plaintiff's transactions. Over the next three weeks, Rome
communicated repeatedly with Senn and Linx Card’s attorneys to negotiate an agreement between
the parties to avoid the necessity of a lawsuit. During these communications, Senn continued to refer
to “Linx Card’s merchant account,” and knowingly and intentionally led Rome to believe that First
Data was holding the Outstanding Balance of Plaintiff's settlement funds in a merchant account held
in Linx Card’s name. Sanjiv Dhawan, another one of Linx’s directors, made the same
representations to Mr. Rome.

32, Thereafter, on or about July 12, 2019, Linx Card entered into a written agreement
with Plaintiff (the “Settlement Agreement”) whereby Linx Card acknowledged its obligation to pay
Plaintiff the Outstanding Balance, and agreed to pay Plaintiff the Outstanding Balance, plus
$18,503.56 in interest, plus $20,000 in attorneys’ fees, for a total of $939,010.38 (the “Settlement
Sum”) by no later than August 15, 2019 in order to avoid a lawsuit. A true and correct copy of the
Settlement Agreement is attached hereto as Exhibit A and incorporated herein by this reference as
though set forth in full.

33. Pursuant to the Settlement Agreement, Linx Card agreed to identify its merchant
account at First Data, and the contact information for the First Data representative(s) primarily
handling the relationship, to Plaintiff within 5 business days of signing the Settlement Agreement.

This did not occur due to the fact, as subsequently discovered by Plaintiff, providing the information

4
COMPLAINT

 
mh we bt

Oo SF 5F Gow

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 9 of 77

would have disclosed the fraud perpetrated by Defendants in connection with the subject Settlement
Agreement.

34, The Settlement Agreement also provides that, in the event enforcement of the
Agreement is required, Linx Card shall further be liable for all costs and expenses, including,
without limitation, reasonable attorneys’ fees, costs and disbursements (collectively “Attorney
Fees”) expended or incurred by Plaintiff in any way in interpreting, restructuring, collecting, or
otherwise enforcing the Agreement or Plaintiff's rights thereunder, whether or not a legal
proceeding is filed. The Settlement Agreement further provides that Attorneys’ Fees shall include,
without limitation, attorney fees and costs incurred in any state, federal or federal bankruptcy court
and in any insolvency proceeding, mediation, or arbitration of any kind in any way related to the
Agreement.

35, Pursuant to the Settlement Agreement, Linx Card also executed a Confession of
Judgment, authorizing judgment against Linx Card in the amount of the Settlement Sum in the event
Linx Card failed to pay the Settlement Sum to Plaintiff by August 15, 2019; and a Security
Agreement granting Plaintiff a first priority perfected security interest in all of Linx Card’s assets
in the amount of the Settlement Sum. As reflected in the description of the Collateral contained in
the Security Agreement, Linx Card granted Plaintiff “a security interest to $920,506.82 plus interest
presently maintained by First Data Merchant Services LLC, First Data Merchant Corporation, any
other First Data entity and any acquirer associated with First Data.” A true and correct copy of the
Confession of Judgment and Security Agreement is attached hereto as Exhibits B and C
respectively, and incorporated herein by this reference as though set forth in full.

36. Pursuant to the Security Agreement, Linx Card represented and warranted that it “is
and will be the sole owner of the Collateral.”

37. Hammond signed the Settlement Agreement, Confession of Judgment and Security
Agreement on behalf of Linx Card, attesting to his corporate authority, and his personal knowledge
of the facts precipitating said agreements.

38, Linx Card failed to pay the Settlement Sum to Plaintiff by August 15, 2019.

8
COMPLAINT

 
So OO s~FO OO we Uw UND Oe

MM MON RN RR
Oo 7 A hw FR GB HM Ee SS oe we HS KR Om OF Oe uD UE UG

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 10 of 77

39. On or about August 8, 2019, in anticipation of this eventuality, Plaintiff's attorneys
emailed First Data’s legal department to notify First Data of Plaintiff's security interest in Linx
Card’s assets, specifically including all funds maintained by First Data (up to the amount of the
Settlement Sum) on behalf of Linx Card. Plaintiff's attorneys provided First Data with copies of the
Settlement Agreement and Security Agreement as attachments to that email, Plaintiff advised First
Data of its duty to refrain from dispersing the secured funds to any party other than Plaintiff unless
and until First Data received confirmation that Linx Card had completed its payment obligations to
Plaintiff,

40. Despite following up with First Data’s outside counsel, Plaintiff received no response
from First Data.

4i. On or about August 16, 2019, Plaintiff filed suit against Linx Card in the District
Court of Clark County, Nevada (case no. A-19-800347-C) to enforce the Confession of Judgment
executed by Linx Card as part of the Settlement Agreement.

42. On or about August 28, 2019, at approximately 1 pm PST, Plaintiff's attorney,
Eugene Rome had a telephone call with First Data’s in-house counsel, Christopher Demetriades,
wherein Mr. Demetriades confirmed that First Data was holding a “very substantial” amount of
money for “Linx,”

43. That same day, on or about August 28, 2019, the Court entered an Order allowing
immediate enforcement of the judgment, and requiring First Data to immediately provide Plaintiff
with the Collateral (as described in the Security Agreement) until such time as the total judgment
against Linx Card in the amount of $949,559.80 (the “Judgment Amount”) is satisfied in its entirety
(the “Order”). A true and correct copy of the Order is attached hereto as Exhibit D and incorporated
herein by this reference as though set forth in full.

44, On or about August 30, 2019, the Court issued a Notice of Entry of Order, giving
notice of its Order. A true and correct copy of the Notice of Entry of Order is attached hereto as
Exhibit E and incorporated herein by this reference as though set forth in full.

45. On or about August 30, 2019, Plaintiffs attorneys emailed First Data’s in-house

9
COMPLAINT

 
Oo 8 “=F OH CA fe WW He

Bmw
Wo a rR OR SO

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 11 of 77

counsel, Christopher Demictriades, to provide First Data with a copy of the Notice of Entry of Order
and Order. Plaintiff's attorneys requested that First Data acknowledge receipt and confirm its
intention to comply,

46. Plaintiff received no response.

47. Thus, on or about September 4, 2019, Plaintiff's attorneys emailed Mr. Demetriades
again to reiterate Plaintiff's request that First Data acknowledge receipt of the Notice of Entry of
Order and Order and confirm its intention to comply.

48, On or about September 5, 2019, Plaintiffs’ attorneys received an email from First
Data's outside attorneys, Polsinelli, protesting that First Data is not a party to the Security
Agreement or a party to the Nevada action, and denying thai First Data has ever held “a merchant
account in the legal name of Linx Card, Inc.” A true and correct copy of that email is attached as
Exhibit F hereto.

49, Based on this email, Mr. Rome's earlier conversation with Mr. Demetriades, and
subsequent subpoenas to First Data, Plaintiff is informed and believes and based thereon alleges that
Linx Card submitted credit card transactions for the purchase of gift cards flowing from the Linx
Solution through a merchant account at First Data held in the name of GIVV. This was never
disclosed to Plaintiff prior to its receipt of the subpoena response.

30. Plaintiff is further informed and believes that this merchant account was terminated
by First Data on or about February 2019 on the basis that the sponsor bank did not approve the
business, and that Linx Card thereafter assisted Pelican in the opening of a merchant account for
processing with First Data, and used Pelican’s account to submit credit card transactions for the
purchase of gifi flowing from the Linx Solution. Plaintiff is informed and believes that First Data
shortly thereafter became aware of the Linx Solution’s connection to Pelican, terminated its
relationship with Pelican, and withheld the funds therein from being released to Pelican.

51. Atall relevant times during the negotiation, drafting and execution of the Settlement
Agreement, Confession of Judgment and Security Agreement, Senn and Hammond knew that Linx

Card did not have any merchant account at First Data or hold title to Plaintiff's settlement funds

*

10
COMPLAINT

 
Co 8 YD HR UW & BW TF

he tr bh bh ba Bh fh bo Bo eee boon — sont hod a Sarr —_ _ _
oO “tl On La af tad bo _ Q NO oc J oO Lr a tid Ko bet Co

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 12 of 77

being held by First Data, and that Linx Card’s representation and warranty regarding its ownership
of the Collateral described in the Security Agreement was false.

52. Atall relevant times during the negotiation, drafting and execution of the Settlement
Agreement, Confession of Judgment and Security Agreement, Senn and Hammond knew that Linx
Card had caused Plaintiffs transactions to be processed through a merchant account at First Data
held in the name of GIVV and Pelican or some other entity that is a Linx Entity or is associated with
the Linx Entities but is not Linx Card.

53. Atali relevant times during the negotiation, drafting and execution of the Settlement
Agreement, Confession of Judgment and Security Agreement, Senn and Hammond knew that
Plaintiff was justifiably relying on its understanding that Linx Card had processed Plaintiff's
transactions through a merchant account held in Linx Card’s name, and that Linx Card held title to
Plaintiffs settlement funds being held by First Data, in deciding to forego immediate litigation and
enter into the Settlement Agreement and Security Agreement with Linx Card, and refrain from
insisting that the true account-holder or any of the other LINX Entities also be a party to the Security
Agreement.

54. On October 17, 2019, Plaintiff's counsel conducted a judgment debtor examination
of Linx Card’s principals, Hammond and Senn. Both provided extensive details regarding Pelican’s
involvement in the processing of Plaintiff's transactions. The salient parts of the testimony make it
apparent that Hammond and Senn agreed with their old golfing partner, Richard Scherer of Pelican
to “launder” Plaintiff's transactions through Pelican’s active account at First Data.

55. Specifically, after GIVV’s account with First Data was terminated, rather than
inform Plaintiff of this fact, Defendants basically decided to submit Plaintiff's transactions for
processing to First Data through an entirely unrelated “service agreement” Hammond and Senn
worked out with Scherer in exchange for a percentage of the transactions processed, Again, at no
point in time was Plaintiff apprised of this activity. In aid of this scheme, Scherer, a willing
participant, went as far as executing a personal guarantee for Pelican’s activity at First Data. A true

and correct copy of the subject Personal Guarantee is attached as Exhibit G hereto and incorporated

8
COMPLAINT

 
Oo “PO DH th Fe Ow ORF Oe

BS 8B NM BF BD BD OR ORR OB mm ek
Go 4S DH UO BOO OOO OO OO ae

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 13 of 77

by reference.

56. This conduct violates numerous Card Brand Rules (see, eg, Visa Core Rules
1.10.1.3; 10.3.1.1; and 10,11.2.5; MasterCard Rules 5.12 and 7.8.2; see also MasterCard Rule 7.1,
describing Merchant Monitoring Program Service: “Detection of Transaction laundering and the
monitoring of related activity whereby a Merchant or Submerchant processes Transactions on behalf
of another Merchant or Submerchant with whom the Acquirer or the Acquirer’s Payment Facilitator
does not have a Merchant Agreement or Submerchant Agreement. Transaction laundering is also
referred to as factoring or Transaction aggregation.”)

37. Defendants’ conduct is not merely a violation of Visa and MasterCard Rules but,
also, a violation of Federal banking statutes. In effect, Defendants duped First Data by submitting
transactions of Plaintiff that should have gone through GIVV as transaction belonging to Pelican,
an entity with whom Plaintiff had mever had a relationship. These actions violate a host of U.S.
Federal laws and regulations, including the Federal Trade Commission Act and the Telemarketing
Sales Rule. The Department of Treasury’s Financial Crimes Enforcement Network (“FinCEN”)
regards such factoring activities as a variation on money laundering. Depending on the particular
facts, such conduct may variously violate 18 U.S.C. § 1029 (factoring), 18 U.S.C, § 371 or
§ 1029(b)(2) (conspiracy), 18 U.S.C. § 1343 (wire fraud), or 18 U.S.C. § 1344 (bank fraud).
Maximum penalties range from 10-to-30-years, plus up to $1,000,000, per offense.

FIRST CAUSE OF ACTION
FRAUD
(By Plaintiff Against LINX Defendants)

28. —~ Plaintiff restates and hereby incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

59. Between May and July 2019, Senn made repeated representations to Plaintiff and its
representatives, including Koehler and Rome, that Linx Card had failed to pay the Outstanding
Balance to Plaintiff because First Data had suspended all funds in Linx Card’s merchant account,

including Plaintiff's settlement funds, and that First Data was holding Plaintiff's settlement funds

12
COMPLAINT

 
SO SO =) CR fl Uw OG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 14 of 77

in suspense, Furthermore, Hammond represented and warranted Linx Card’s ownership of the
Collateral described in the Security Agreement, specifically including the “$920,506.82 plus interest
presently maintained by First Data Merchant Services LLC, First Data Merchant Corporation, any
other First Data entity and any acquirer associated with First Data.”

60. These representations were false, and Senn and Hammond made these
representations knowing that they were false, because Senn and Hammond knew that Linx Card did
not hold title to Plaintiffs settlement funds being held by First Data, did not hold any merchant
account at First Data, and that Linx Card had caused all of Plaintiffs transactions to be processed
through a merchant account held in the name of GIVV and Pelican. Moreover, Senn and Hammond
knew that the true facts regarding the ownership of the merchant account used by Linx Card to
process Plaintiff's transactions were known and accessible only to Defendants, and that LINX
Defendants’ failure to qualify the facts disclosed in their earlier representations about First Data
holding Plaintiff's settlement funds were likely to mislead Plaintiff regarding Linx Card’s ownership
of the merchant account.

61. LINX Defendants intended to deceive Plaintiff regarding these matters and induce
Plaintiffs reliance on these representations in order to trick Plaintiff into foregoing immediate
litigation against all of the LINX Entities and Pelican, and signing the Settlement Agreement and
Security Agreement, to gain more time and avoid LINX Defendants’ immediate payment obligation
to Plaintiff.

62. Plaintiff reasonably and justifiably relied on Senn, Hammond and Linx Card’s
representations in deciding to forego immediate litigation against the LINX Entities and enter into
the Settlement Agreement and Security Agreement.

63. Plaintiff has suffered monetary damages in an amount to be proven at trial as a direct
and proximate result of LINX Defendants’ fraud.

64. = Plaintiff’s reliance on Senn, Hammond and Linx Card’s representations was a
substantial factor in Plaintiff's harm because, but for those representations, Plaintiff would never

have entered into the Settlement Agreement and/or Security Agreement, would have insisted on the

13
COMPLAINT

 
So CO “SF A WT Be WY Ww

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 15 of 77

true owner of the merchant account through which Linx Card caused Plaintiff's transactions to be
processed being a party to the Security Agreement, and/or would have immediately filed suit against
each of the LINX Entities and Pelican,

65. LINX Defendants’ wrongful acts as described herein were intentional, malicious,
oppressive and fraudulent, and were committed with reckless disregard of harm to Plaintiff, in
willful and conscious disregard of Plaintiff’s rights, such that Plaintiff is entitled to recover punitive
and exemplary damages against LINX Defendants in an amount that is sufficient and appropriate to
punish LINX Defendants, as well as to deter them from committing similar acts in the future,

BREACH OF CONTRACT
(By Plaintiff Against All Defendants other than First Data)

66. Plaintiff restates and hereby incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

67. Onor about July 12, 2019, Plaintiff entered into the Settlement Agreement with Linx
Card.

68. The Settlement Agreement obligates Linx Card to pay the Settlement Sum by no later
than August 15, 2019, and provides that time is of the essence. The Settlement Agreement obligates
Linx Card to identify its merchant account at First Data, and the contact information for the First
Data representative(s) primarily handling the relationship, to Plaintiff within 5 business days of
signing the Settlement Agreement.

69. Linx Card breached its obligations to Plaintiff by failing to pay Plaintiff the
Settlement Sum on or before August 15, 2019, or at all. Linx Card also breached its obligations to
Plaintiff by failing to identify its merchant account at First Data within 5 business days of signing
the Settlement Agreement—Linx Card owns no such merchant account.

70. Plaintiff has performed all obligations owed to Linx Card in connection with the
Settlement Agreement, except for such obligations that Plaintiffhas been excused or prevented from

performing by virtue of Linx Card’s conduct.

14
COMPLAINT

 
SO OF SFO OR UR RR ON

mM BF BD BR BRON OB BR Rett et
So “FO tA BF We MH OULU SUllOOUlUlU UNO OO ae eS

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 16 of 77

71. As Plaintiff discovered, Linx Card is an alter ego of each of the other LINX Entities,
which, in turn, are alter egos of Defendants Linx Ltd., Hammond, J. Senn and Senn, At all times
mentioned herein, there existed a unity of interest in ownership between each of the LINX Entities,
on the one hand, and Defendants Linx Ltd., Hammond, J. Senn and Senn, on the other hand, such
that the individuality and separateness between them ceased and each of the LINX Entities is the
alter ego of Defendants Linx Ltd, Hammond, J. Senn and Senn in that, among other things: (a)
Defendants Linx Ltd., Hammond, J. Senn and Senn controlled, dominated, managed and operated
each of the LINX Entities as their alter egos; (b) Defendants Linx Ltd., Hammond, J. Senn and Senn
made all material decisions pertaining to each of the LINX Entities; (c) there has been a failure to
comply with or observe the formalities of corporate formation and/or operation of each of the LINX
Entities; (d) each of the LINX Entities was inadequately capitalized to carry out its intended business
and pay its debts and obligations as they fell due; and (e) the individuality of each of the LINX
Entities is a total sham and fiction such that upholding its corporate nature and allowing Defendants
Linx Lid., Hammond, J. Senn and Senn to escape personal liability for any entity debts would
sanction a fraud or promote an injustice and should therefore be disregarded pursuant to the doctrine
of piercing the corporate veil. Consequently, each such defendant is liable to Plaintiff on this
contract claim,

72. As a direct and proximate result of Defendants’ breaches of the Settlement
Agreement, Plaintiff has suffered damages of no less than $939,010.38, which reflects Settlement
Sum that Linx Card agreed to pay under the Settlement Agreement. Plaintiff has therefore been
damaged in an amount to be proved at time of trial but in no event less than $939,010.38, all of
which is readily and clearly ascertainable.

73. Plaintiff is also entitled to its reasonable attorneys’ fees and all costs incurred in
collecting the Settlement Sum and enforcing its rights against all named defendants under the

Settlement Agreement.

15
COMPLAINT

 

 
Be te bo

So Oe Ss} OG OA

10
11
12
13
i4
15
16
i7
18
19
20
21
Ze
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 17 of 77

THIRD CAUSE OF ACTION
DECEIT
(By Plaintiff Against Linx Card and Hammond}

74, Plaintiff restates and hereby incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in fuil.

75. Linx Card and Hammond expressly represented that Linx Card “is and will be the
sole owner of the Collateral,” as described in the Security Agreement.

76. That representation was knowingly false when made because Linx Card did not own
the “$920,506.82 plus interest presently maintained by First Data Merchant Services LLC, First
Data Merchant Corporation, any other First Data entity and any acquirer associated with First Data”
to which they granted Plaintiff a security interest, as reflected in the Description of Collateral set
forth in Exhibit A to the Security Agreement. Instead, GIVV and Pelican held the subject merchant
account at First Data and owned these funds.

77. Linx Card and Hammond made this representation with the intent to defraud Plaintiff
and induce Plaintiff's reliance.

78, Plaintiff justifiably relied on the truth of this representation in deciding to forego
immediate litigation and entering into the Settlement Agreement and Security Agreement with Linx
Card, Linx Card and Hammond knew that the true facts regarding the ownership these funds were
known and accessible only to Defendants.

79, — Plaintiffhas suffered monetary damages in an amount to be proven at trial as a direct
and proximate result of Defendants’ fraud.

80. ‘Plaintiffs reliance on Linx Card and Hammond’s representations was a substantial
factor in Plaintiff's harm because, but for those representations, Plaintiff would never have entered
into the Settlement Agreement and/or Security Agreement, would have insisted on the true owner
of the merchant account through which Linx Card caused Plaintiffs transactions to be processed
being a party to the Security Agreement, and/or would have immediately filed suit against each of

the LINX Entities and Pelican.

___16
COMPLAINT

 
Se fe ~sF A we & |S

10
|
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 18 of 77

81, Linx Card and Hammond’s wrongful acts as described herein were intentional,
malicious, oppressive and fraudulent, and were committed with reckless disregard of harm to
Plaintiff, in willful and conscious disregard of Plaintiff's rights, such that Plaintiff is entitled to
recover punitive and exemplary damages against Linx Card and Hammond in an amount that is
sufficient and appropriate to punish Linx Card and Hammond, as well as to deter them from
committing similar acts in the future.

FOURTH CAUSE OF ACTION
CONVERSION
(By Plaintiff Against All Defendants)

82. Plaintiff hereby restates and incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

83. Plaintiff owns and has a right to immediately access, possess and control the proceeds
of the transactions Plaintiff submitted to Linx Card pursuant to the contract between the parties,
which Linx Card caused to be processed through an account held in the name of one of the Linx
Entities or a company or individual associated with the Defendants, in the amount of the Outstanding
Balance.

84. — Plaintiff also has an immediate legal right to possess the funds being held by First
Data in connection with this merchant account up to the Judgment Amount, as pledged by Linx Card
pursuant to the Security Agreement, and as ordered by the District Court of Clark County, Nevada
in the enforcement action.

85. Each of the Defendants has intentionally and substantially interfered with Plaintiff's
right to possession of these funds.

86. Linx Card, Senn and Hammond have prevented Plaintiff from having access to these
funds by falsely representing that First Data was holding the funds on behalf of Linx Card, and
concealing the fact that First Data was actually holding the funds on behalf of the account-holder
associated with the Defendants, and fraudulently inducing Plaintiff to rely on a Security Agreement

that purported to grant rights to collateral that Linx Card does not own.

17
COMPLAINT

 
Oo Co SH te Bw ND te

bh PN bh bh? BS bBo Bo Bh ho em — — pt bw bt — bes beet —_
ao ~~] an Ww fs tu mw — Oo Oo oo J on Lan. - tt Ba ail [ane

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 19 of 77

87, First Data has prevented Plaintiff from having access to these funds by refusing to
transfer them to Plaintiff's control, notwithstanding its awareness that the funds being held by First
Data on behaif of the designated account-holder flow from Plaintiffs processing activity with Linx
Card, and its awareness of the fraud perpetrated by Senn and Hammond as the principals of both
Linx Card and the other Linx Entities. All LINX Entities are alter egos of each other and, therefore,
Plaintiff has a right and interest to any funds maintained in the names of GIVV and Pelican due and
owing to Plaintiff.

88. In fact, on or about October 22, 2019, a document assigning $989,010.38 held in the
name of Pelican and/or GIVV was delivered to First Data, pursuant to which any and all funds up
to the amount of $989,010.38 was assigned to Plaintiff. A true and correct copy of that document
is attached as Exhibit H hereto and incorporated by reference. Despite the delivery of the subject
document, First Data did not transfer funds held in the name of Pelican and/or GIVV to Plaintiff.

89. Pelican in assisting Senn, Hammond and Linx Card in surreptitiously allowing Linx
Card to use its account with First Data to process transactions related to the Linx Card system, which
in turn led to First Data terminating its account and withholding the funds therein, aided and abetted
the Linx Defendants and First Data in preventing Plaintiff to having access to its funds.

90, Defendants have prevented Plaintiff from having access to these funds, and refused
Plaintiff's repeated demands to return these funds to Plaintiff’s possession.

91. Plaintiff did not consent to this conduct.

92. Plaintiff has suffered harm in the amount of the Outstanding Balance and/or
Judgment Amount by being deprived of possession of these funds. First Data’s conduct was a
substantial factor in causing Plaintiff's harm.

93. Defendants’ wrongful acts as described herein were intentional, malicious,
oppressive and fraudulent, and were committed with reckless disregard of harm to Plaintiff, in
willful and conscious disregard of Plaintiff’s rights, such that Plaintiff is entitled to recover punitive
and exemplary damages against Defendants in an amount that is sufficient and appropriate to punish

Defendants, as well as to deter them from committing similar acts in the future.

18
COMPLAINT

 
Oo CO SF GO th fF Dome

BR BR BF BF BD BOB mim etm tpl
oo s HS FF SS YS Ww KY CO EC CO HUN ltl Uh UU UO

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 20 of 77

FIFTH CAUSE OF ACTION
VIOLATION OF PENAL CODE SECTION 496
(By Plaintiff Against All Defendants other than First Data)

94. Plaintiff hereby restates and incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

95. Linx Card, Senn and Hammond fraudulently induced Plaintiff to enter into the
Settlement Agreement and Security Agreement based on the false representation that First Data was
holding the proceeds of Plaintiff's processing activity with Linx Card on behalf of Linx Card in
connection with a merchant account held in Linx Card’s name, and that Linx Card was the sole
owner of the funds being heid by First Data. But for these false representations, Plaintiff would have
insisted on the true account holder being a party to the Security Agreement as a condition of the
Settlement Agreement.

96. ‘By falsely representing that First Data was holding the funds on behalf of Linx Card,
and concealing the fact that First Data was actually holding the funds on behalf of another party,
Linx Card, Senn and Hammond defrauded Plaintiff and enabled the account holder to gain control
and possession of the funds under false pretense, depriving Plaintiff of access to the funds which
Linx Card, Senn and Hammond have acknowledged rightfully belong to Plaintiff. The funds are
currently in the possession of First Data in the name of Pelican. The money belongs to Plaintiff.

97. First Data and the LINX Defendants have ignored Plaintiff's repeated demands to
turn these funds over to Plaintiff, and First Data and/or other Defendants have continued to maintain
control and possession of these funds.

98. Penal Code section 484 describes acts constituting theft. The first sentence of section
484, subdivision (a) states: “very person who shall feloniously steal, take, carry, lead, or drive
away the personal property of another, or who shall fraudulently appropriate property which has
been entrusted to him or her, or who shall knowingly and designedly, by any false or fraudulent
representation or pretense, defraud any other person af money, labor or real or personal property,

or who causes or procures others to report falsely of his or her wealth or mercantile character and

19
COMPLAINT

 
oO 8 FOU OB OOK

NOON mM BH RO ND BR ORD etek ek
ao NO RH BR YUN UU Olle

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 21 of 77

by thus imposing upon any person, obtains credit and thereby fraudulently gets or obtains possession
of money, or property or obtains the labor or service of another, is guilty of theft.” (Italics added.)
Section 484 thus defines theft to include theft by false pretense. Bell v, Feibush (2013) 212
Cal.App.4th 1041, 1042, citing, People v. Gomez (2008) 43 Cal.4th 249, 255, fn. 4. Penal Code
section 532 also defines criminal fraud “in terms nearly identical to [section] 484, [subdivision ](a)”
and “provides that these acts are punishable ‘in the same manner and to the same extent’ as larceny.”
Bell, 212 Cal.App.4th at 1042,

99. In 1927, the Legislature consolidated the separate common law crimes of larceny,
embezzlement, and theft by false pretense in Penal Code section 484, subdivision (a). (Internal
Citations Omitted.) The forerunner of Penal Code section 496, Penal Code former section 496bb,
was added by statute in 1935, after this consolidation. (Internal Citations Omitted.) Section 496(c)
was enacted in 1972. (Internal Citations Omitted.) Thus, when the Legislature enacted section
496(c), it presumably understood that the phrase “a violation of subdivision (a)” would include theft
by false pretense. Bell, 212 Cal.App.4th at 1042.

100. Thus, Linx Card, Senn, and Hammond engaged in theft within the meaning of Penal
Code section 496(a) by defrauding Plaintiff by false pretense, and First Data, GIVV, and Pelican
have violated Penal Code section 496(a) and injured Plaintiff by receiving and refusing to return
these stolen funds to Plaintiff. Accordingly, Plaintiffs are entitled to treble damages against First
Data, GIVV, and Pelican in an amount no less than $2,848,679.40 (i.e. three times the Judgment
Amount), plus their costs of suit and reasonable attorneys’ fees.

SIXTH CAUSE OF ACTION
UNFAIR COMPETITION IN VIOLATION OF
BUSINESS AND PROFESSIONS CODE SECTION 17200
(By Plaintiff Against all Defendants)

101. Plaintiff hereby restates and incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

102. Plaintiff brings this claim on behalf of itself and the public.

20
COMPLAINT

 
Oo Oo ~~ DR Ww & WwW bw =

BS BOO BD BRD OR OD ORO meek mh mere pata
oo A h BB WM S| SG  w w© 2 KH A BP fo SG Ee oS

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 22 of 77

103. Defendants, and each of them, have violated California Business and Professions
Code § 17200 by engaging in unfair, unlawful, and fraudulent business acts or practices, including
the false and fraudulent scheme to defraud its sales representatives, including Plaintiff, as described
above.

104. Defendants’ practices are likely to deceive, and have deceived, members of the
public, including Plaintiff. Defendants knew, or should have known, that their misrepresentations,
omissions, failure to disclosure and/or partial disclosures, and omission of material facts are likely
to deceive a reasonable person.

105. Nonetheless, Defendants continued to make such misrepresentations despite the fact
they knew or should have known that their conduct was misleading and deceptive. By engaging in
the above-described acts and practices, Defendants each committed one or more acts of unfair
competition within the meaning of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, et
seq.

106. Defendants’ conduct, as alleged herein, also constitutes unlawful business practices.
Among other things, Defendants violated the California Money Transmission Act (embodied in
California Financial Code §§ 2000 - 2176), California Penal Code §496, federal regulatory statutes,
including the Federal Trade Commission Act and the Telemarketing Sales Rule, and engaged in a
host of federal crimes, including but not limited to 18 U.S.C. § 1029 (factoring), 18 U.S.C. §
1029(b}(2) (conspiracy), 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. §
1344 (bank fraud), and 18 U.S.C. §§ 1956 and 1957 (money laundering).

107. Plaintiff suffered injury in fact as a result of Defendants’ unfair and unlawful
methods of competition, including the submission of customer credit card transactions based on
agreed upon terms followed by Defendants’ conversion of funds rightfully owed to Plaintiffs. As a
proximate result of Defendants’ conduct, Plaintiffs suffered a loss of money and/or property,

108. Plaintiff seeks restitution of the monies retained by Defendants in the amount to be
proven at trial, but which total no less than $939,010.38.

109. Plaintiff'also seeks an order of this Court enjoining Defendants from continuing their

2)
COMPLAINT

 
Oo © “P KR the O&O Oe

BO BD BO ORD OB BD OBR tpt
Co —~ BH Hh & BW NM FH SS 16 Ol ME URUK De Uf

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 23 of 77

deceptive business practices,

110. Plaintiff seeks an order of this Court against Defendants, and each of them, awarding
Plaintiff's restitution under § 17200, et seq., plus interest, and attorneys’ fees and costs pursuant to
Civil Code § 1021.5.

SEVENTH CAUSE OF ACTION
NEGLIGENCE
(By Plaintiff Against all Defendants other than First Data)

111. Plaintiff hereby restates and incorporates the allegations contained in each of the
foregoing Paragraphs of this Complaint as though set forth in full.

112. Defendants voluntarily came into possession of funds flowing from Plaintiff's card
transactions which they owed a duty to remit to Plaintiff after taking their agreed upon fees.
Defendants failed to exercise reasonable care in the payment structures and agreements they set up
in connection with Plaintiff's funds. Defendants breached the duty of care and failed to adhere to
appropriate practices with respect to Plaintiff’s funds and by failing to adhere their practices to the
enumerated laws.

113. Defendants’ negligent conduct, as alleged herein, was the direct, legal and proximate
cause of Plaintiff's significant injuries, suffering and losses.

114. Defendants’ damages amount to no less than $939,010.38.

PRAYER FOR RELIEF

Plaintiff prays for judgment against Defendants as follows:

1, For general damages according to proof;
2. For special damages according to proof;
3, Por exemplary and punitive damages according to proof and in an amount

sufficient to punish and set an example of Defendants, and each of them;
4, For treble damages;
5. For interest due according to proof, including but not limited to prejudgment

interest;

22
COMPLAINT

 
CA eG

oC CC sb SN

10
HH
12
13
14
13
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 24 of 77

6, For attorneys’ fees according to proof;

7, For costs of suit herein incurred; and

8. For such other and further relief as the court deems just and proper.
DEMAND FOR JURY TRIAL

 

Plaintiff hereby requests a trial by jury on all issues triable by a jury.

Dated: October 25, 2019

23

Rome & Associates, A.P.C.
Eugene Rome

  

 

By: Z

if YOGENC ROME
Attorneys for Plaintiff
MM DEVELOPMENT COMPANY
INC, doing business as PLANET 13

COMPLAINT

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 25 of 77

EXHIBIT A
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 26 of 77

AGREEMENT

This Agreement is made and entered into by and between MM Development Company, Inc, dba
Planet 13, a Nevada corporation (‘MMDC”) and Linx Card, Ine., 2 Delaware corporation (“Linx”) in
connection with an outstanding debt arising from a business relationship by and between MMDC and Linx
(collectively, Linx and MMDC shall be referred to as the “Parties”) with the Effective date of July 12,2019,

RECITALS
WHEREAS, MMDC and Linx were involved in a business relationship at the conclusion of which,

Linx owed MMDC the sum of Nine Hundred Thousand, Five Hundred and Six Dollars and Eighty-Two
Cents ($900,506.82),

WHEREAS, Linx acknowledges that the aforementioned sum owed is presently due and
collectible and that MMDC has the right to seek its immediate payment or conmmence a legal action to
recover the subject amount.

WHEREAS, rather than commence immediate collections, MMDC has agreed to allow Linx up to
and including August 15, 2019 to repay the funds subject to the terms and conditions set forth herein,

TERMS

 

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties agree as follows:

1. Adoption of Recitals. The Parties hereby adopt and incorporate in full into this Agreement
the Recitals set forth above,

2. Consideration,

 

a, On or by August 15,2019, Linx shail pay to MMDC the principal sum of $900,506.82
in principal debt owed, plus interest accrued singe June 1, 2019 at the rate of ten percent (1 0%) per annum, 'plus
attorneys’ fees in the amount of $20,000.00, For avoidance of doubt, should the term of this Agreement be
extended, interest until such time as the entire amount owed is paid in full.

b. Linx shall further execute a Confession of J udgment in such form as is attached as

Exhibit A hereto, which Confession of J udgment shall not be filed of record, entered or recorded as Jong as Linx
has made peyment in full of the $939,010.38 sum due on or by August 15, 2019,

¢, Linx hereby conveys to MMDC a security interest in all of its assets in the amount of
$939,010.38. A copy of the Security Agreement is attached as Exhibit B hereto,

d. Linx shall identify the following information, in writing, within 5 business days of this
Agreement: (1) its account/MID at First Data; (2) the name, phone number and e-mail
address of the First Data representative(s) primarily handling this relationship, MMDC,
for its part, agrees not to contact First Data regarding its rights under this Agreement untess
and until it deems it necessary to do so, which determination shall be made in its sole

 

/
aM
i Assuming a payment date of August 15, 2019, the interest is calculated to be $18,503.56, '
If the outstanding obligation is pre-paid, interest is to be adjusted accordingly.

Page } of 4
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 27 of 77

discretion.

¢. Linx agrees that in the event that the filing of the Confession of Judgment does not
result in the immediate entry of a final and collecti bie judgment, then Linx agrees that
MMDC shall have the right to apply for judgment, whether in the form of the
Confession of Judgment or otherwise, upon ex parte notice, with the sole defense to
the subject application being actual evidence of payment of all or a portion of the debt
by Linx. All other defenses and appellate rights are hereby knowingly waived and
forfeited,

f Linx further agrees that in the event that MMDC elects fo pursue any pre-judgment or
post-judgment remedy that carries with ita bonding requirement, any such requirement
would be waived to the fullest extent of the law.

3. All payments mandated by this Agreement shall be made in lawful money of the United
States of America in same day funds, without offset, deduction, or counterclaim of any kind or nature, by
cashier's check or wire directed to MMDC's account presently on file with Linx.

4. All sums remaining unpaid under this Agreement become immediately due and payable,
without notice, demand, or presentment, and regardless of any prior forbearance, on the occurrence of any
of the following events:

a. Any failure to make a payment when due under the terms of this Agreement. No grace
period or obligation to provide pre-default notice shall be required;

b. The filing of a petition in bankruptcy by, or the initiation of any proceeding under any
bankruptcy or insolvency laws against Linx; or

c. The making ofa general assignment for the benefit of creditors by Linx;

5, The Parties intend to comply with all applicable usury laws. In Tulfilling this intentioa, this
Agreement is expressly limited so that the amount of interest paid or agreed to be paid to MMD for the use,
forbearance, or detention af money under this Agreement may not exceed the maximum amount permissible
under applicable law. If for any reason payment or collection of any amount required under this Agreement
is prohibited by law, the obligation will be reduced to the maximum allowed by law. Hf any conflict arises
between this provision and any provision of this Agreement, this provision controls,

6, Diligence, demand, presentment, notice of dishonor, and protest are waived by Linx.
7 Time is of the essence for each and every obligation under this Agreement,
g. In the event that enforcement of this Agreement is required, Linx shall further became

liable for all costs and expenses, including, without limitation, reasonable atiomeys’ fees, costs, and
disbursements (collectively "Attorney Fees") expended or incurred by MMDC in any way in interpreting,
restructuring, collecting, or otherwise enforcing this Agreement or MMDC's rights hereunder, whether or
not a legal proceeding is filed. Attorneys’ Fees shall include, without limitation, attorney fees and costs
incurred in any state, federal, or federal bankruptcy court and in any insolvency proceeding, mediation, or
arbitration of any kind in any way related to this Agreement.

Page 2 of'4

iN

 

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 28 of 77

5, No delay or omission to exercise any right, power, or remedy accruing to MMDC under
this Agreement will impair any right, power, or remedy of MMDC, nor will it be construed as a waiver of,
OF Consent to, any breach or default. No waiver of any breach, any failure of a condition, or any right or
remedy under this Agreement (1) will be effective unless it is in writing and signed by the Party making
the walver; (2) will be deemed to be a waiver of, or consent, to any other breach, failure of a condition, or
right or remedy, or (3) will be deemed to constitute 4 continuing waiver unless the writing expressly so
states,

10. Agreement may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part oF MMDC, but only by an agreement in writing
signed by Linx and the MMDC.

11. All notices and other communications required or permitted by this Agreement must be in
writing and must be (a) delivered to the appropriate address by hand, by nationally recognized overnight
service or by courier service (costs prepaid) or sent by registered or certified mail, return receipt requested,
in each case to the following addresses, and marked to the anention of the person (by name or title)
designated below (or to such other address, or person as a party may designate by notice to the other parties
in accordance with this paragraph):

if ta Linx:

Sanjiv Dhawan, Esq.

Linx Card, Ine,

2121 N. California Blvd., Suite 275
Walnut Creek, CA 94596

E-mail: sanjiv@linx.us

Ifte MMDC:

Eugene Rome, Esq.

Rome & Associates, APC

2029 Century Park East, Suite 450

Los Angeles, CA 90067

E-mail; crome@romeandassociates.com

12. Governing Law: Interpretation. This Agreement shall be governed by the laws of the
State of Nevada without reference to the conflicts of law principles of that State. The headings of sections
and paragraphs in this Agreement are for convenience only and shall not be construed in any way to limit
or define the content, scope, or intent of the provisions hereof. As used in this Agreement, the singular shall
include the phiral, and masculine, feminine, and neuter pronouns shall be fully interchangeable, where the
context so requires. lf any provision of this Agreement, or any paragraph, sentence, clause, phrase, or word,
or the application thereof, in any Circumstances, is adjudicated by a court of competent jurisdiction to be
invalid, the validity of the remainder of this Agreement shall be construed as if such invalid part were never
included herein. Time is of the essence of this Agreement.

13. Representations and Warranties. Linx hereby represents and warrants to MMDC the
following, cach of which is a continuing representation and warranty:

Page 3 of 4

<se
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 29 of 77

a. This Agreement is a valid and binding obligation of Linx, enforceable against it in
accordance with its terms;

b. Except as otherwise expressly provided in this Agreement, no consent or approval is
required by any other person or entity in order for Linx to carry out the provisions of
this Agreement, and Linx and its Chief Executive Officer, Patrick Hammond, has
obtained all necessary corporate and other approval to enter into and perform the
obligations under this Agreement.

c. Linx and Patrick Hammond, personally, each represents, warrants and covenants that
he/it has full power and authority to execute this Agreement and that he/it has obtained
all necessary approvals, consents and authorizations required for he/it to execute and
deliver this Agreement, Patrick Hammond is executing this Agreement on behalf of
Linx and he has been duly authorized and empowered to execute and deliver this
Agreement on behalf of Linx.

\4, This Agreement, including all rights and duties set forth in it, was Tautually prepared by
the Parties and any ambiguity may not be interpreted for or against any Party.

18, In the event any provision of this Agreement is determined by any court or tribunal of
competent jurisdiction to be invalid or unenforceable to any extem, the remainder of said provision and this
Agreement shall nevertheless remain fully valid and enforceable,

6. All rights and obligations set forth in this Agreement that are by their nature required to be
performed or apply afier the execution shall survive the execution of this Agreement and shall remain in
full force.

IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as the date written above,

Linx Card, Inc,

“Py
ff
By: Ma fo

Name: Patrick Hammotid
tts: Chief Executive Officer

MM Development Company, Inc., dba Planet 13

 
    

By:

Name: 1 eighton Koehler
Its: Corporate Secretary / General Counsel

 

Page 4 of 4

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 30 of 77

EXHIBIT B
Oo “FH th OU ORDO

bo ed Bat eet

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 31 of 77

ROME & ASSOCIATES, A.P.C.
Eugene Rome (SBN 232780)
erome(romeandassoci m
Sridayi Ganesan (SBN 216129)
esan(@romean Cistes com
2029 Century Park East, Suite 450
Los Angeles, California 90067
Telephone: (310) 282-0690
Facsimile: (310) 282-069]

Attorneys for
MM DEVELOPMENT COMPANY, INC.,
DBA PLANET 13

DISTRICT COURT

CLARK COUNTY, NEVADA
HARE RE SoMeAN te | Conn
Plaintiff,
vs, CONFESSION OF JUDGMENT
LINX CARD, INC., a Delaware corporation

Dept:

Defendant,

 

 

STATE OF NEVADA )
)ss:
COUNTY OF CLARK )

I, Patrick Hammond, being first duly swom upon their oath, depose and state as follows:

1, That your Affiant is the Chief Executive Officer of Linx Card, Inc., a Delaware
corporation (“Linx” or “Defendant”), the Defendant named herein, and your Affiant has personal
knowledge of all matters stated herein.

2. That your Affiant, on Defendant's behalf, hereby confesses judgment in favor of
Plaintiff MM Development Company, Inc., a Nevada corporation (“Plaintiff’}, and authorizes
entry of judgment against Defendant in the principal sum of $900,506.82 plus accrued interest in

the sum of $9,128.45 with interest on the principal sum at the rate of' ten percent (10%) Pf

1
CONFESSION OF JUDGMENT ON

 
Rad

ce

Oo 6 ~1 oon

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 32 of 77

annum from June 1, 2019, plus attomeys” fees in the amount of $20,000.00, as of the date of this
Confession of Judgment and any attorneys’ fees which may be incurred thereafier, and. all cosis
accrued after Judgment.

3. This Confession of Judgment is for a debt Justly due from your Defendant to |
Plainuff and arises upon the following facts:

3.1 That Defendant provided certain payment services to Plaintiff, at the
conclusion of which, the sum of $900,506.82 remained due and owing to Plaintiff as of, at least,
June 1, 2019,

4, Defendant hereby agrees to repay Plaintiff, the principal sum of $900,506.82 plus
accrued interest in the sum of $9,128.45 with interest on the principal sum at the rate of ten
percent (10%) per annum from June 1, 2019, plus attorneys’ fees in the amount of $20,000.00, as
of the date of this Confession of Judgment and any attorneys’ fees which may be incurred
thereafter, and all costs accrued after Judgment, as follows:

4.1 Qn the 15th day of August, 2019, Defendant shall pay to Plaintiff, the sum
of $939,010.38 until the amount of the judgment is extinguished.

4.2 Said payment shall be made payable to Plaintiff and mailed or delivered to
the offices of Plaintiff, and shall be received by said offices on or before the aforementioned
date, August 15, 2019.

5, It is hereby understood and expressly apreed by the parties hereto that:

5.1 So long as Defendant is in full compliance with each and every one of the
terms contained herein, particularly those items outlined in paragraphs 4 and 4.1, this Confession
of Judgment shal! not be filed of record, entered or recorded; however,

5.2 Should Defendant be delinquent on any payment due to Plaintiff, then
Plaintiff shall be entitled to file and record the foregoing Confession of Judgment without the
benefit of notice to the Defendant and Plaintiff shall be entitled to any post-judgment costs and
attorneys’

My

ee | 1

CONFESSION OF JUDGMENT

 
OO SF OU Bow of

tad
——

— _ — — et rent
~] nr nt - tas i

pe
oo

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 33 of 77

fees resulting from the entry of this Confession of Judgment.

DATED this_(% dayof Tuly 20:9.

Tris hereby acknowledged that

fat Hameg « b executed
the foregoing document by his/her
own hand before me on

this_ 12. day of Td ZF

5
NOTARY P A

 

3
CONFESSION OF JUDGMENT

 
bo

™ te

th

oO mw wm

10
Y
12
13
14
15
16
17
18
19
20
2]

23
24
23
26
27
28

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 34 of 77

I, Patrick Hammond, the Chief Executive Officer of Linx Card, Inc., being first duly
Sworn upon their respective oath, depose and staie:

That Linx Card, Inc. is party referred to in the foregoing CONFESSION OF
JUDGMENT,

That I have the requisite corporate authority to execute this CONFESSION OF
JUDGMENT on Linx Card, Inc.'s behalf.

That, in my capacity as the CEO of Linx Card, Inc. and on its behalf, I have made and
signed the above and foregoing CONFESSION OF JUDGMENT.

That Linx Card, Inc. is justly and truly indebted to Plaintiff in the principal sum of
$900,506.82 plus accrued interest in the sum of $9,128.45 (plus such additional interest as shall
accrue following execution of this CONFESSION) with interest on the principal sum at the rate
of ten percent (10%) per annum from June i, 2019, plus attorneys’ fees in the amount of
$20,000.00, as of the date of this Confession of Judgment and all costs accrued after Judgment.

That I have read the above and foregoing CONFESSION OF JUDGMENT and know and
understand the contents thereof: that I have personal knowledge of the facts therein siated, and

the same are true of my own knowledge.

 

 

Patrick Hammond, CEO of Defendant
Linx Card, Inc.

It is hereby acknowledged that

executed . CHER
the foregoing document by his/her SEC ATTA

own hand before me on
this day of ; ‘

 

gee Anachet
fo

Tf
NOTARY PUBLIC notary Publie

 

 

4
CONFESSION OF JUDGMENT

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 35 of 77

 

 

 

;_ OF Validity of that document.

 

CALIFORNIA ACKNOWLEDGMENT CERTIFICATE

 

A notary public or other officer completing this certificate verifies only the identity of the Individual
who signed the dacument, to which this certificate Is attached, and not the truthfulness, accuracy,

 

 

State OF: California
County OF Contra Costa

On Ju Larry 2019 before me, Haresh M. Rajani, Notary Public,
personally appeared, _ Patrick ttayvamened
— <==. who proved to me on the basis of sa tisfactory evidence
to be the person(sywhose name(#) is/are subscribed to the within instrument and
acknowledged to me that she/he/ they executed the same in heey his/ theiauthorized
capacity (ies), and that by her/his /their signature(sy on the instrument the person(s), or
the entity upon behalf of which the person(sYacted, executed the instrument,

 

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct,

WITNESS my hand and official seal.

Signature: Haresh M. Rajani

  
 
 

 
  
 
 

“FARESH M. RAGARI
G~ the
Costs County

 

ne SOM

Seal

Title of Document: Gayl Less) Oo“. Oe Jinels yet
Total Number of Pages including Attachment:

Notary Commission Expiration Date: Dec. 8th, 2021

Notary Commission Number: 2224670

 

 

 

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 36 of 77

EXHIBIT C
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 37 of 77

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Security Agreement”) is made as of July 12, 2019, by LINX CARD,
INC., a Delaware corporation (“Debtor”) for the benefit of MM DEVELOPMENT COMPANY, INC. dba PLANET
13, a Nevada corporation (the "Secured Party") (“Debtor” and “Secured Party” shall each be called a “Panty” and
collectively, “Parties”,

Factual Background

A. This Security Agreement is executed by Debtor for the purpose of inducing Secured Party to refrain
from immediate collection of Nine Hundred ‘Twenty Thousand, Five Hundred and Six Dollars and Eighy-Twe Cents
($920,506.82), consisting of $900,506,82 in principal and $20,000 in attorneys’ fees, plus interest accruing at the rate
of ten percent (10%) per annunt from June 1, 2019, presently owed to Secured Party by the Debtor (the “Debt"). The
Debt is evidenced by an Agreement of even date, to which this Security Agreement is an exhibit, as Exhibit B (the
“Agreement’),

B, Debtor has agreed to grant to Secured Party a first priority perfected security interest in all the
property of Debtor, whether presently owned by Debtor or hereafter acquired, us described in Exhibit A attached
hereto (collectively, the “Collateral"). Debtor has agreed to the subject transaction to avoid the filing ofan immediate
lawsuit by Secured Party and acknowledges that the subject consideration is ample and adequate.

c. The parties desire to agree as set forth below.

NOW, THEREFORE, with reference to the above recitals, and in reliance thereon, and for other good and

valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree a8
follows:

I, Creation of Security interest, Debtor hereby grants to Secured Party a security interest in, and
does hereby collateraliy assign, pledge, mortgage, convey and set over unto the Secured Party, all of Debtor's present,
and hereafter acquired right, title and interest in and to the Collateral, for the purpose of securing payment af all
indebtedawss, obligations and liabilities of Debtor to Secured Party evidenced by or arising under or in connection
with the Agreement, the Security Agreement, including but not limited to the Debt, end all other agreements entered
into concurrently therewith (collectively the “Loan Documents”) and performance of ail agreements, covenants, terms
and conditions contained in the foregoing documents and instruments (all obligations of Debtor as described in this
Section | shall be collectively referred to herein as the “Obligations”).

2. Warranties. Representations and Covenants of Debtor. Debtor hereby warrants, represents and

covenants as follows:

{a) Debtor is and will be the sole owner of the Collateral, free trom any lien, security interest,
encumbrance or adverse claim of any kind. Debtor will not permit any financing statement to be filed with respect to
the Collateral or any portion thereof, except in favor of Secured Pany, Debtor will noity Secured Party of, and will
defend the Collateral ayainst, all claims and demands of all persons at any time claiming the same or any interest
therein.

(b} The Collateral will not be used and was not purchased for personal, family or household
purposes,

{ce} Subject to the terms of Subparagraph 2(e) and other than the funds on deposit with First
Data, the Collateral will be kept on the business premises of Debtor, and Debtor will not remove the Collateral from
the Premises without the prior written consent of Secured Party.

(a) Debtor authorizes Secured Party to file one or more financing statements identifying the
Callateral and evidencing the security interest of Secured Party in the Collateral pursuant to the requirements of the

Page | of 8

oS
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 38 of 77

Uniform Commercial Code and in form Satisfactory to Secured Party. Debtor will pay cost of filing the same in all
public offices wherever filing is deemed by Secured Party to be necessary or desirable. Secured Party will refrain
from effectuating an immediate filing of such a financing starement but reserves the right to do so until such time as
it deems it necessary in its sole discretion,

of, tease, offer to sell or otherwise transfer or otherwise deal with the Collateral or aay portion or Interest therein,
unless simultaneously therewith new items of Collateral, which items may be similar wo thuse proposed to be disposed
of and which shall be of equal or greater value, are substituted therefor. Debtor shal} file with the Secured Party a
certificate signed by Debtor describing such portion of the Collateral ag is being so disposed of and stating that the
same has become obsolete, worn out, damaged, destroyed, sold, iransferred, or exchanged, and that such partion of
the Collateral will be replaced immediately upon the removal thereof. Such certificate likewise shall certify as to the
reasonable and equivalent value of the Property as acquired or to be acquired in replacement or substitution. All after-
acquired property of the Debtor located on the Premises and ail additions or replacements acquired pursuant to the
provisions of this paragraph shall imamediately be and become, without any other act on the part of the Debtor, subject
to the security interest and lien of this Security Agreement, which security interest shall be prior to any other security

{Fh Debtor shall cause the Collateral at all times to be kept insured at its own expense under
one or more policies with such companies, for such periods and amounts, against such risks and Habilities, and in such
form as are reasonably satisfactory to the Secured Party, with Secured Party ag a named insured and with loss payable

cancellation, termination, lapse, reduction in amount or material change in coverage of such policies, and shall be
delivered to and held by Secured Party, together with evidence of payment of premiums thereon, Debtor will promptly
notify Secured Party of any loss or damage to the Collateral and will not adjust or settle such or any toss without the
written consent of the Secured Party. In the event of foreclosure or sale under this Security Agreement, all right, title
and interest of the Debtor in and to any insurance policies then in force shall pass to the purchaser at any sale, and
Secured Party is hereby appointed attorney-in-fact for Debtor to assign and transfer sajd policies. In the event of
damage or casualty resulting ina loss payable under any of the aforementioned insurance policies, Secured Party is
authorized (i) to adjust and settle any claim under the appropriate policy pursuant to which right Secured Party is
hereby appointed ittomey-in-fact for Debtor to make proof of loss, or Ui) to allow Sacuréd Party on behalf of and in
the name and stead of Debtor to adjust and settle any such claim, In either case, Secured Party ig authorized to collect
and receipt for any such insurance proceeds paid pursuant to the settlement and such authorization is hereby deemed
an assignment to Secured Party by Debtor of its rights to any such proceeds,

{g) Debtor will keep the Collateral in good condition and repair. From time to time and at the
request of Secured Party, Debtor will make necessary or desirable repairs, replacements, renewals and additions to the
Collateral which may be required by reason of use, wear, obsolescence, damage or destruction, however caused, ta
the end that the efficiency of the business conducted on the Premises shall not be impaired, Debtor will not misuse,
abuse, allow to deteriorate, waste or destroy the Collateral or any part thereof, except for ordinary wear and tear in the
course of its normal and expected use. Debtor will not use the Collateral in violation of any statute or governmental
rule, regulation or ordinance.

(h) Debtor will pay prior to delinquency all taxes and assessments assessed against the
Collateral, imposed on account of its use or operation or imposed upon the Secured Party's Note (‘Impositions”) and
shall deliver to Secured Party, within ten (10) days after the due date of each Imposition, a receipt or other evidence
satisfactory to Secured Party of the payment ttereof.

{i} Ai the Secured Party's request, Debtor will execute any document, will procure any
document and will do all other acts which from the character or use of the Collateral may be reasonably necessary to
protect the Collateral against the rights, claims or interests of third persons, and will otherwise preserve the Collateral
as security hereunder,

Page 2 of 8
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 39 of 77

@ Debtor shall furnish promptly.to Secured Party such information concerning the Collateral
a8 Secured Party may from time to time request. Debtor shall permit and hereby authorizes Secured Party lo examine
and inspect the Collateral and any portion thereof wherever the same may be located. Following an Event of Default
(as hereinafter defined), Debtor shall, at the request of Secured Party, assemble the Collateral or such portion thereof
as nay be designated by Secured Party, together with all documents and records pertaining thereto, at such place ag
Secured Party may designate,

(k} The Debtor shall mark its books and records as may be necessary or appropriate to
evidence, protect and perfect the Secured Party’s security interest in the Collateral. Such accurkty interest constitutes
a valid, first priority security interest in the presently existing Collateral, and will constitute a valid, first priority
security interest in Collateral acquired after the date hereof, in each ease, to the extent that a security interest in such
Collateral can be perfected by the filing ofa financing statement ox, in the case of Collateral consisting of instruments,
documents, chattel paper or certificated securities, to the extent that Secured Party takes possession of such Collateral,

a} The Debtor shall take all action that may be necessary or desirable, or that the Secured
Party may request, so as at all times to maintain the validity, perfection, enforceabilily and priority of the Secured
Party's security interest in the Collateral or to enable the Secured Party to protect, exercise or enforce its rights
hereunder and in the Collateral, including, but not Himited to, (i) delivering to the Secured Party, endorsed or
accompanied by such instruments of assigninent as the Secured Party may specify, and stamping or marking, in such
manner as the Secured Party may specify, any and all chattel paper, instruments, letters of credits and advices thereof
and documents evidencing or forming a part of the Collateral, (ii) entering into warehousing, lackbox and other
custodial arrangements satisfactory to the Secured Party, and (iil) executing and delivering financing statements,
instruments of pledge, mortgages, hypothecs notices and assignments, in each case in form and subsiance sulisfactory
to the Secured Party, relating to the creation, validity, perfection, maintenance or continuation of the Secured Party's
security interest under the Nevada Uniform Commercial Code or other applicable law. All charges, expenses and fees
the Secured Party may incur in doing any of the foregoing, and any taxes relating thereto, shall, at Secured Party's
request, be charged to Debtor and added to the Obligations and bear interest at the Default Interest Rate as specified
in the Note, or, at the Secured Party’s Option, shalt be paid to the Secured Party immediately upon demand.

(m) With respect to the Collateral, at the time the Collateral becomes subject to the Secured
Party's security interest: (a) the Debtor shall be the sole owner of and fully authorized and able to sell, transfer, pledge
and/or grant 4 security interest with the agreed priority in each and every item of the Collateral to the Secured Party;
(b} each document and agreement executed by the Debtor or delivered ta the Secured Party in connection with this
Securily Agreement shall be true and correct in all respects; and (c) all signatures and endorsements of the Debtor that
appear on such documents and agreements shall be genuine and the Debtor shall have full capacity to execure same,

)) Aj any time during the continuance of an Event of Default, the Debtor shall, and the
Secured Party may, at its option, instruct all builders, customers, suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, dacuments or instruments in which the Secured Party holds a security interast to
deliver same io the Secured Party and/or subject to the Secured Party's order and if they shall come inte any Debtor
Party’s possession, they, and each of them, shall be held by such Debtor Party in trust as the Secured Party’s trustee,
and such Debtor Party will immediately deliver them to the Secured Party in their original form together with any
necessary endorsement,

(0) At all reasonable times the Secured Party shall have full aceess to and the right to sudit,
check, inspect and make absivacts and tapies from the Debtor's books, records, audits, correspondence and all other
papers relating to the Collateral and the operation of the Debtor’s business. The Secured Party and its agents may enter
upon any of the Debtor Parties’ premises at any time during business hours and at any other reasonable time, and from
time to time, for the purpose of inspecting the Collateral and any and all reeards pertaining thereto and the operation
of such Debtor's business,

{p} The Debtor's chief executive office is located at 2121 N, California Blvd,, Suite 275,

Walnut Creek, CA 94596, Until written notice is given to the Secured Party by the Debtor of any other office at which
the Debtor keeps its records pertaining to the Collateral, ail such records shall be kept at such executive office,

Page 3 of 8

i

 

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 40 of 77

(q) At any time following the occurrence and continuance of an Event of Default past any
applicable cure period, the Secured Party shall have the right to send notice of the assignment of, and the Secured
Party's security interest in, the Collateral to any and all customers or any third party holding or otherwise concerned
with any of the Collateral, Thereafter, the Seeured Panty shall have the sole right to callect any monies owed in
Connection with the Collateral, take possession of the Collateral, or both.

r) Al any time following the occurrence and continuance of an Event of Default past any
applicable curg period, the Secured Party shall have the right to receive, endorse, assign and/or deliver in the name of
the Secured Party or Debtor any and all checks, drafts and other Instruments for the payment of money relating to the
Collateral, and the Debtor, on behalf of the Debtor, hereby waives notice of presentment, protest and non-payment of
any instrument so endorsed, At any time following the occurrence and continuance ofan Event of Default, the Debtor
hereby constitutes the Secured Party or its designee as the Debtor's attorney with power (i) to endorse Debior's name
Upon any notes, acceptances, checks, drafts, money orders or other evidences of payment or Collateral; (ii) to sign
Debtor's naine on any invoice or bill of lading relating to any of the Accounts, drafts against customers, assignments
und verifications of Accounts; fill) to send verifications of Accounts (as defined under the Nevada Uniform
Commercial Code) to any customer; (iv) to demand payment of the Accounts: {v) to enforce payment of the Accounts
by legal proceedings or otherwise: (vi) to exercise all of the Debtor's rights and remedies with respect to the collection
of the Accounts and any other Collateral; (vii) to settle, adjust, compromise, extend or renew the Accounts: (vill) ta
setile, adjust or compromise any legal proceedings brought to collect Accounts: (ix) to prepare, file and sign Debtor's
name on a proof of claim in bankruptcy or similar document against any customer: (x) to prepare, file and sign the
Debtor’ s name on any notice of tien, assignment or satisfaction of lien or similar document in confection with the
Accounts; (xi) to transfer the Collateral imo the hame of Secured Party; and (xii) to do all other acts and things
necessary to carry out this Security Agreement, All acts of said attorney or designee are hereby ratified and approved,
and said altorney or designee shal! not be liable for any acts of omission or commission nor for any error of Judgment
or mistake of faet or of law, unless done maliciously or with gross (not mere) negligence: this power being coupled
with an interest is ievocable white uny of the Obligations remain unpaid. The Secured Party shall have the right at
any time following the occurrence of an Event of Default, to change the address for delivery of mail addressed to the
Debtor to such address as the Secured Party may designate and to receive, open and dispose of all mall addressed to
the Debtor,

(s) The Secured Party shall not, under any circumstances or in any event whatsoever, have
any Hability for any error or omission of delay of any kind occurring in the Settlement, collection or payment of any
of the Accounts or any instriment received in payment thereof, or for any damage resulting therefrom. Following the
occurrence of an Event of Default, the Secured Party may, without notice or consent from Debtor, sue tipon or
otherwise collect, extend the time of payment of, compromise or settle for cash, credit or upon any terms any ef the
Collateral or any other securities, instruments or insurance applicable thereto and/or release any obligor thereof, The
Secured Party is authorized and empowered to accept following the occurrence of an Event of Default or Default the
returns of the goods represented by any of the Accounts, without notice to or consant by Debtor, all without discharging
or in any way affecting the Debtor’s liability hereunder,

3, Preservation of Collateral by Secured Party. Should Debtor fail or refuse to make any payment,
perform or observe any other covenant, condition or obligation, or take any other action required by the terms of this
Security Agreement at the time or in the manner herein provided, then Secured Party may, at Secured Party's sole
discretion, without notice to or demand upon Debtor, and without releasing Debtor from any obligation, covenant or
condition hereof, make, perform, observe, take or do the same in such manner ard to such extent as Secured Party
may deem necessary to protect its security interest in or the value of the Collateral. Furthermore, Secured Party may
commence, defend, appeal or otherwise partici pate in any action or proceeding purporting to affect its security interest
in or the value of the Collateral, Debtor hereby agrees to reimburse Secured Party on demand for any payment made,
or any expense incurred by Secured Party pursuant to the foregoing authorization (including court costs and attorneys’
fees and disbursements), and agrees further to pay interest thereon from the date of sald payment or expenditure at the
Default interest Rate as specified in the Note.

4, Use of Collateral by Debtor. Until occurrence of an Event of Default hereunder, Debtor may have
possession of the Collateral and use it in any lawfe] manner contemplated in the Loan Documents and consistent with

this Security Agreement and any policy of insurance affecting the Coliateral.

Page 4 of 8

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 41 of 77

3, Event of Default. The occurrence of any of the following shall constitute au Event of Default
(Event of Default) hereunder:

(a} {fan Event of Default (as therein defined) shall occur under any of the Loan Documents
and be continuing ar if Debtor fails to observe or perform any term, covenant or condition of the Note, this Security
Agreement or any of the other Loan Documents and such default is not cured Within the time period expressly
established therefor, if any; or

(b) Ifany writ or any distress warrant shall be issued against or levied on the Collateral, or any
part thereof: or if the Debtor shall sell or assign or attempt to sell or assign the Collateral, or aly interest therein in
Violation of Paragraph 2(e) hereof, which event shall not be corrected or cured by Debtor within thirty (30) days wher
notice thereof by Secured Party; or

fc) if the Collateral or any part thereof is removed or transferred, or attempted io be removed
or wansferred, from the Premises, or sold or disposed of, in violation of the terms of Paragraph 2(c) and 2(e), and
substitute Collateral is not provided within thirty (30) days thereafter; or

(a) If any representation or warranty made 5y Debtor herein, or in any other instrument,
agreement or written statement in any way related hereto, to the Collateral or any portion thereof, or to the Loan, shall
prove to have been false or incorrect in any material respect on or after the date when made, which representation or
warranty is not corrected or made good within thirty (30) days after written notice thereof to Debtor.

6. Remedies uoon Default. Upon the occurrence of an Event of Default, Secured Party may, in
addition to exercising those remedies specified in the Note and the other Loan Documents, at any time, at its alection,
without further notice, and to the extent permitted by law:

(a) Take immediate action under the Agreement to which this Security Agreement is an
attachmeitt,

(b) Foreclose this Security Agreement and the security interest granted hereby, as provided
herein, or in any manner permitted by law, either personally, through agents or by means ofa court appointed receiver,
and take possession of all or any of the Collateral and exclude therefrom Debtor and all others claiming through or
under Debtor, and exercise any and all of the rights and remedies conferred upon Secured Party by the Note, and the
other Loan Documents or by applicable law, either concurrently or in such order as Secured Party may determine.
Secured Party may sell, lease ar otherwise dispose of, or cause to be sold, leased, or otherwise disposed of in such
order as Secured Party may determine, as a whole or in such parcels as Secured Party may determine, the Coliatcral
described in this Security Agreement, or exercise any of the rights conferred upon the Secured Party by this Security
Agreement, the Note, or other Loan Documents without affecting in any way the rights er remedies to which Secured
Party may be entitled under any other Loan Document; and/or

b) -Make such payments and do such acts as Secured Party may deem necessary to protect its
security interest in the Collateral, including without limitation paying, purchasing, contesting or compromising any
encumbrance, charge, claim or lien which is prior to or superior to the security interest granted hereunder, and, in
exercising eny such powers or authority, pay ail expenses incurred in connection therewith, and all funds expended
by Secured Party in protecting its security interest shall be deemed additional indebtedness secured by this Security
Agreement; and/or

{c) Require Debtor to assomble the Collateral, or any portion thereof, at any place or places
designated by Secured Party, and promptly to deliver such Collateral to Secured Party, or an agent or representative
designated by it and/or

(d) Publicly or privately sell, lease or otherwise dispose of the Collateral, without necessarily
having the Collateral at the place of sale, lease or disposition, and upon terms and in such manner as Secured Party
may determine. Secured Party may be a purchaser of the Collateral at any public sale, Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market, Secured

Page 3 of 8

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 42 of 77

Party will give Debtor reasonable notice of the time and place of any public sale thereof or of the time after which any
private sale or any other intended disposition thereof is to be made, and such notice, if given to lhe Debtor pursuant
to the provisions of Paragraph 8 hereof at least ten (10) days prior to the date of any public sale or disposition or the
date afer which any private sale or disposition may occur, shall constitute reasonable notice of such sale, lease or
other disposition; and/or

{e) Notify any account debtor or any other Party obligated on or with respect to any of the
Collateral to make payment to Secured Party or its nominee of any amounts due or to become due thereunder or with
respect thereto and otherwise perform its obligations with respect to the Collateral on behall of and for the benefit of
Seoured Party. Secured Party may enforce collection and performance with respect to any of the Collateral by suit or
otherwise, in its own name or in the name of Debtor or a nominee, and surrender, telease, or exchange all or any part
thereof and compromise, extend or renew (whether or not for longer than the original period) or transfer, assign or
endorse for collection or otherwise, any indebtedness or obligation with respect to the Collateral, or evidenced thereby,
and upon request of Secured Party, Debtor will, al its own expense, notify any person obligated on or with respect to
any of the Collateral to make payment and performance directly to, in the name of, and on behalf of Secured Party of
any amounts or performance due or to become due thereunder or with respect thereto; and/or

(H Exercise any reniedies of a secured Party under the Nevada Uniform Commercial Code of
any other applicable law,

To effectuate the foregoing, Debtor hereby agrees that if the Secured Party demands or attempts to take
possession of the Collateral or any portion thereof in exercise of its tights and remedies bereunder and under any other
Lean Document, Debtor will promptly turn over and detiver possession thereof to Secured Party, and Debtor
authorizes, to the extent Debtor may now cr hereafter lawfully grant such authority, Secured Party, its employees and
agents, and potential bidders or purchasers to enter upon any or all of the premises where the Collateral or any portion
thereof may at the time be located (or believed to be Jocated) and Secured Party may (i) remove the same therefrom
or render the same inoperable (with or without removal from such fovation), (ii) repair, operate, use or manage the
Collateral or any portion thereof, (iii) maintain, repair or store the Collateral or any portion thereof, (iv) view, inspect
and prepare for sale, lease or disposition the Collateral or any portion thereof, (v) sell, lease, dispose of or consume
the sume or bid thereon, or (vi) incorporate the Collateral or any portion thereof into the Premises,

Debtor hereby agrees to indemmity, defend, protect and hold harmless Secured Partly and its employees,

officers and agents for and against any and all liabilities, claims and obligations which may be incurred, asserted or-

imposed upon them or any of them as a result of or in connection with any use, operation, lease or consumption of
any of the Collateral or as a result of Secured Party's steking to obtain performance of any of the obligations due with
respect to the Collateral, except ftom such liabilities, claims or obligations as result from gross negligence or
intentional misconduct of Secured Party, its employees, officers or agents.

The proceeds of any sale under this Paragraph 6 shall be applied first.to the payment of any sums owing to
Secured Party pursuant to the provisions of the Agreement, this Security Agreement, or any of the other Loan
Documents in such manner as Secured Party may elect, with any funds remaining after payment of the foregoing ta
be paid to Debtor.

Secured Party shall have the right to enforce one or more remedies hereunder, successively ar concurrently,
and such action shall not operate to esp or prevent Secured Party from pursuing any further remedy which it may
have, and any repossession or relaking or sale of the Collateral pursuant to the terms hereof shall not operate to release
Debtor until full payment of any deficlency has been made in cash.

7, Omer Remedies, Any and all remedies herein expressly conferred upon Secured Party shall be
deemed cumulative with, and not exclusive of, any other remedy conferred hereby or by law or equity on Secured
Party, and the exercise of any one remedy shal] not preclude the exercise of any other. Except as otherwise specifically
required herein, notice of the exercise of any right, remedy or power granted to Secured Party by this Security
Agreement is not required to be given,

8. Natice, All notices, consents, approvals or other instruments required or permitted to be given by
eliher party pursuant to this Security Agreement shall be in writing and given by (i) hand delivery, (ii) facsimile, (iil)

Page 6 of $

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 43 of 77

&xpress overnight delivery service or (iv) certified or registered mail, return receipt requested, and shall be deemed to
haye been delivered upon (a) receipt, if hand delivered, fb} transmission, if delivered by facsimile (and if a copy of
such notice is also mailed by certified or registered mail, return receipt requested, and deposited with the U,8, Postal
Service no later than the first business day after the notice wus transmitted by facsimile), (v) the next business day
following the date of deposit with the delivery service, if delivered by express overnight delivery service, or (d) the
third business day following the day of deposit of such notice with the United States Pastal Service, if sent by certified
OF Legistered mail, retum receipt requested. Notices shail be provided to the parties and addresses (or e-mail, as
applicable) specified below:

if ta Linx:

Sanjiv Dhawan, Esq.

Linx Card, Inc,

2121 N. Califomia Blvd., Suite 275
Walnut Creek, CA 94596

E-mail: sanjiv@linx.us

ita MMDC:

Eugene Rome, Esq.

Rome & Associates, APC

2029 Century Park East, Suite 450

Los Angeles, CA 90067

E-mail: erome@romeandassociates.com

Any party may change the address. specified above by written notice to the other parties. Notices shall be
deemed received when actually delivered to the addressee, or if earlier, three days after depositing in the United States
mail, registered or certified, return receipt requested, addressed in accordance with this Paragraph,

9, Waiver. By exercising or failing to exercise any of its rights, options or elections hereunder,
Secured Party shall not be deemed to have waived any breach or default on the part of Debtor or to have released
Debtor from any of its obligations hereunder, unless such waiver or release is in writing and signed by Secured Party,
tn addition, the waiver by Secured Party of any breach hereof or default in payment of any amounts due under the
Note or this Security Agreement shall not be deemed to constitute a waiver of any succeeding breach or default.

overning Law: Interpretation, This Security Agreement shall be governed by the laws of the
State of Nevada without reference to the conflicts of law principles of that State. The headings of sections and
paragraphs in this Security Agreement are for convenience only and shall not be construed in any way to limit or
define the content, scope, or intent of the provisions hereof, As used in this Security Agreement, the singular shall
include the plural, and masculine, feminine, and neuter pronouns shall be fully interchangeable, where the context su
requires. lf any provision of this Security Agreement, or any paragraph, sentence, clause, phrase, or word, or the
application thereof, in any circumstances, is adjudicated by a court of competent jurisdiction to be invalid, the validity
of the remainder of this Security Agreement shall be construed as if such invalid part were never included herein,
Time is of the essence of this Security Agreement. The security interest created hereby is intended to attach when this
Security Agreement is executed by the Debtor and delivered to the Secured Party,

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be executed by their
respective officers thereunto duly authorized as of the day and year first above written,

Linx Card, Inc.

Li f oe
OOS pe Z
By: A ae

Name: Patrick Hammond ~~
Its: Chief Executive Officer

Page 7 of 8

 

 

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 44 of 77

EXHIBIT A
DESCRIPTION OF COLLATERAL

All of the Debtor's property now or at any time hereafter owned by Debtor or in which the Debtor may now or at any
time hereafter have any interest or Tights, and wherever located, including, without limitation, all of Debtor's right,
title and interest in the following types and items of propery;

All “accounts,” “general intangibles,” “chattel paper,” “documents,” “instruments,” “deposit accounts,” “inventory,”
“far products,” “fixtures” and “equipment,” as such terms are defined in the Nevada Uniform Commercial Code in
effect on the date hereof, and all life and other insurance policies and claims, and all rights in all litigation presently
or hereafter pending for any cause or claim (whether in contract, tort or otherwise), and ail Judgments now or hereafter
arising therefrom; the foregoing include, but are not | imited to, the following, whether now owned or hereafter
acquired, whether now existing or hereafter arising. and wherever located: all accounts receivable: plans and
specifications, building materials: option rights; all obligations for the payment of money arising out of Debtor's sate
or lease of goods or rendition of services; all moneys, securities and other Property, now or hereafter held or received
by, or in wansit to, Secured Party from or for Debtor, whether for safekeeping, pledge, custody, transmission,
coliection or otherwise; all of Debtor's deposits (general or special), balances, sums and credits with, and all claims
of Debtor against Secured Party, at any time existing; all right, title and interest of Debtor, and all of Debtor's rights,
remedies, security and liens, in, to and in respect of all accounts and other collateral, including, without limitation,
rights of stoppage in transit, réplevin, repossession and reclamation and other rights and remedies of an unpaid vendor,
lienholder or Secured Party, and all guaranties and other contracts of suretyship with respect to any accounts and other
collateral, and ail deposits and other Security for any aecounts and other collateral, and all credit and other insurance:
all other general Intangibles of every kind and description, including (without limitation) trade names and trademarks
and the goodwill of the business symbolized thereby, federal, state and local tax refunds and claims of all kinds, all
rights as a licensor or licensor or an y kind, all customer lists, trade secrets, telephone numbers, processes, proprictary
information, and purchase orders, and all rights to purchase, lease, sell, or otherwise acquire or deal with real or
personal property (and all rights relating thereto); all notes, dratts, letters of credit, contract rights, and things in action;
all drawings, specifications, blueprints and catalogs; and all raw materials, work in process, imtaterjals used or
consumed in Debtor's business, goods, finished goods, returned goods and all other goods and inventory of whatsoever
kind or nature, ary and al! wrapping, packaging, advertising and shipping materials, and all docuirients relating thereto,
and all labels and other devices, names and marks affixed or to be affixed thereto for purposes of selling or identifying
the same or the seller or manufacturer thereof: and all equipment, machinery, machine tools, motors, controls, parts
vehicles, tools, dies, jigs, furniture, furnishings and fixtures: and all attachments, accessories, accessions and property
now or hereafter affixed to or used in connection with any of the foregoing, and all substitutions and replacements for
any of the foregoing; and all books, records, ledger cards, computer data and programs and other property and general
intangibles at any time evidencing or relating to any or all of the foregoing; and all products and proceeds of any or
all of the foregoing, in any form and wherever located (including, without limitation, any insurance proceeds, and all
clauns by Debtor against third Parties for loss or damage to, or destruction of, or otherwise relating to, any or all of
the foregoing).

In addition to the foregoing, Debtor grants Secured Party a security interest to $920,506.82 plus interest presently
maintained by First Data Merchant Services LLC, First Data Merchant Corparation, any other First Data entity and
any acquirer associated with First Data (collectively, in the conjunctive or disjunctive, “First Data”). This grant ofa
security interest to the subject $920,506.82 plus interest authorizes Secured Party to (1) immediately inform First Data
of the existence of the subject securily interest; (2) advise that the subject interest prevents First Data from dispersing
these funds to anyone other than Secured Party; and (3) to seek the subject secured funds directly from First Data in
the event of breach of the underlying Agreement,

Pape 8 of 8
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 45 of 77

EXHIBIT D
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 46 of 77

 

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
Aitomeys
8985 S. Eastern Ave., Suite 200
Las Vegas, Nevada 89123

 

Electronically Filed
§/30/2019 10:07 AM
Steven D. Grierson

CLERK OF THE COU
one Bliss Biianant
MARTIN J. KRAVITZ, ESQ. ‘

Nevada Bar No. 83

ADAM |. WAX, ESQ.

Nevada Bar No, 12126

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 So. Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

mr: aviiz@ksi jatlomeys.com

Telephone: (702) 362-6666
Facsimile: (702) 362-2203

 

ROME & ASSOCIATES, A.P.C,

Eugene Rome (Cal. State Bar No.: 232780, pro hac vice pending)
crome@romeandassociates.com

2029 Century Park East, Suite 450

Los Angeles, CA 90067

Telephone: 310-282-0690

Facsimile; 310-282-0691

Attorneys for Plaintiffi MM Development
Company, Inc., d/b/a Planet 13

DISTRICT COURT
CLARK COUNTY, NEVADA

MM DEVELOPMENT COMPANY, INC. Case No; A-19-800347-C
d/b/a PLANET 13, a Nevada Corporation,

Plaintiff, Dept. No: XXVII
VS,

LINX CARD, INC.,, a Delaware Corporation,
Defendants.

 

ORDER GRANTING PLAINTIFF'S EX-PARTE MOTION TO LIFT N.RC.P. 62
AUTOMATIC STAY AND FOR ORDER ALLOWING IMMEDIATE ENFORCEMENT

OF JUDGMENT ON ORDER SHORTENING TIME

ere

 

 

 

 

 

 

 

This matter having come on for hearing on August 28, 2019, at 9:00 a.m. upon Plaintiff's
fix-Parte Motion to Lift N.R.C.P. 62 Automatic Stay and for Order Allowing Immediate
Enforcement of Judgment on Order Shortening Time (the “Motion to Lift Stay”), Adam J, Wax,
Esq. appearing on behalf of Plaintiff MM DEVELOPMENT COMPANY, INC. d/b/a PLANET
13 (MMDC", and no appearance or Opposition filed on behalf of Defendant, Linx Card, Inc.,

the Court having considered the papers and pleadings filed by all parties and arguments of

 

 

 

Case Number: A-15-800347-C
 

__Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 47 of 77

 

 

counsel, and good cause appearing therefore, the Court hereby FINDS AND ORDERS as

 

2
follows:
3 PROCEDURAL HISTORY
4 1. On August 16, 2019, a Confession of Judgment in this matter was filed regarding
3 a debt owed by Defendant, LINX CARD, JNC,, to Plaintiff MMDC (the “COJ”).
6 .
2, The CO] was Noticed into Entry on August 16, 2019.
7
3 3. MMODC filed its Motion to Lift Stay on an Order Shortening Time on August 21,
9 2019,
. 1g 4, A Hearing on the Motion to Lift Stay was then set for August 28, 2019, at 9:00
E
5 HL |} aan.
Zz
3 Re 12 5. On August 21, 2019, at 12:48 p.m., MMDC served Defendant Linx with the
& ge
mapas
£ 8 13 |) Motion to Lift Stay and the COJ, providing Linx notice of the August 28, 2019, hearing on the
Veee 14 |
Beez Motion to Lift Stay,
Neg 15 |
z ae 16 6. On August 23, 2019, MMDC filed Proof of Service regarding MMDC's
oO “wy
* gs 17 || effectuating service upon Defendant Linx.
be
j 18 7, Defendant Linx did not file an Opposition to the Motion to Lift Stay,
19 §. On August 28, 2019, this Honorable Court heard oral argument on the Motion to
20 |) Lift Stay.
a FINDINGS OF FACT AND CONCLUSIONS OF LAW
22
9, The COURT FINDS that the COJ was filed on August 16, 2019, and Noticed
23
94 into Entry on August 16, 2019.
25 10. The COURT FURTHER FINDS that MMDC served Defendant Linx with the

3¢ || Motion to Lift Stay and the COJ, providing Linx notice of the August 28, 2019, hearing on the

27 +) Motion to Lift Stay.

Page 2 of 4

 

 

 

 
 

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

Attorneys
8985 S, Eastem Ave., Suite 200

Las Vegas, Nevada 89123

 

 

 

__ Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 48 of 77

li. The COURT FURTHER FINDS that Defendant Linx did not file an Opposition
to the Motion to Lift Stay,

12. The COURT FURTHER FINDS that GOOD CAUSE EXISTS for the granting
of the Motion to Lift Stay.

13, The COURT FURTHER FINDS that GOOD CAUSE EXISTS to allow for
MMDC to immediately execute upon the COJ following entry of the Order Granting the Motion
to Lift Stay (i,¢., the instant Order).

Id. The COURT FURTHER FINDS that that GOOD CAUSE EXISTS for the

NRCP 62 stay to be lifted effective upon entry of the Order Granting the Motion to Lift Stay

| (Le., the instant Order).

ORDER
BASED UPON THE ABOVE AND FOREGOING, IT 1S HEREBY ORDERED,
ADJUDGED AND DECREED that:

1. Plaintiff MM DEVELOPMENT COMPANY, INC. d/b/a PLANET 13’s Motion to
Lift N.R.C,P, 62 Automatic Stay and for Order Allowing Immediate Enforcement of
Judgment on Order Shortening Time is GRANTED in its entirety.

2. The automatic stay currently in effect pursuant to NRCP 62 shail be LIFTED upon
entry of this Order.

3. Upon entry of this Order, MMDC shall be allowed to immediately pursue
enforcement of the Confession of Judgment of July 12, 2019, against Defendant,
LINX CARD, INC.

4. Additionally upon entry of this Order, MMDC shall be allowed to immediately
pursue enforcement of the Confession of Judgment of July 12, 2019, against third

parties, including but not limited to, First Data Merchant Services, LLC, First Data

Page 3 of 4

 
 

KRAVITZ, SCHNITZER & Joanson, CHT.

Avomeys
8985 $. Eastern Ave., Suite 200

Las Vegas, Nevada 89123.

BO

o.lcUlUNUCOlUlUlCUMOOMmST Or Ot

we th hw ad we tw te Ne b> — — ne — _ _ — at ae —
oe =~ oN ah a ta bo o— a So oa ~~] a A Bey tat tw —

 

 

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 49 of 77

Merchant Corporation, and/or any other First Data entity (collectively, “First Data”),
and any acquirer, processor or other entity or person who may be possessed of
MMDC's funds subject of the Confession of Judgment.

5. MMDC shall be allowed to collect the subject Debt of $939,010.38, plus applicable
interest at the rate of ten percent (10%) per annum from August 15, 2019, through the
present in the amount of $3,344.42, plus attorneys’ fees and costs associated with
enforcing the COJ in the amount of $7,205.00, for a total Judgment of $949,559.80
from Linx and/or First Data.

6. Upon entry of this Order, First Data shall be required to immediately provide MMDC
with the Collateral’ from Linx currently in First Data's possession until such time as

the total Judgment of $949,559.80, is satisfied in its entirety.

IT IS SO ORDERED,
DATED this __& Yday of Alas, 2019.

Weiner | Al f

DISTRICT COURT JUDGE

Respectfully Submitted by: _—

4. LM med [ote
MARTIN]. KRAVIFZ-55Q-———__> Netice #£ Ent must
fr

 

ADAM J. WAX, BSQ. _—

Sua SCHNITZER & JOHNSON,CHTD, pian kK es,
Telephone: (702) 362-6666 Defondant anol the lau)
enemas fo Plein MA Development ff Vd C Ka | CSar +

Company, Ine, d/b/a Planet 13 L
eathawn~

' The “Collateral” is described specifically on page 8 of the July 12, 2019, Security Agreement between Linx and
MMDC, also referred to as “Exhibit A" to that Security Agreement,

Page 4 of 4

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 50 of 77

EXHIBIT E

 
KRAVITZ, SCHNITZER & JOHNSON, CHTD.

Att
8985 5. Eastem Ave.

» ouite 200
J

, Nevada 8912

Las Vegas

SFI CR UA

oO

10
1h
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

NEO

MARTIN J. KRAVITZ, ESQ,
Nevada Bar No, 83

ADAM J, WAX, ESQ.

Nevada Bar No. 12126

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 So. Eastern Avenue, Suite 200
Las Vegas, Nevada 89123
mkravitz@ksjattorneys.com
awax(@ksjattorneys.com
Telephone: (702) 362-6666
Facsimile: (702) 362-2203

ROME & ASSOCIATES, A.P.C,

Eugene Rome (Cal. State Bar No.: 232780, pro hae vice pending)
erome@romeandassociates.com

2029 Century Park East, Suite 450

Los Angeles, CA 90067

Telephone; 310-282-0690

Facsimile: 310-282-0691

Attorneys for Plaintiff, MM Development

Company, Inc., d/b/a Planet 13

DISTRICT COURT

CLARK COUNTY, NEVADA

MM DEVELOPMENT COMPANY, INC. Case No.:
d/b/a PLANET 13, a Nevada Corporation,

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 51 of 77

Electronically Filed
B/30/2049 14:00 AM
Steven D. Grierson

Cm OF THE “Ee

A-19-800347-C

Plaintiff, Dept. No.; XXVIT

V8,

LINX CARD, INC., a Delaware Corporation,
Defendants.

 

NOTICE OF ENTRY OF ORDER

if
if
i
td
it
if

Case Number: A-19-800347-0

 
> Suite 200
3

At

8985 S. Eastern Ave.
Las Vegas, Nevada 8917:

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

oOo OO So “Om th BO OU OND oe

MS bho hm hm bh Nm hs BO e — —_ _ — _ oe — wk = —_
o ~~ An wy & iw he — ao Oo O08 ~t a LA + ioe w —_

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 52 of 77

PLEASE TAKE NOTICE that on the 28" day of August, 2019, an Order Granting
Plaintiff's Ex-Parte Motion to Lift N.R.C.P. 62 Automatic Stay and for Order Allowing Immediate
Enforcement of Judgment on Order Shortening Time was entered in the above-entitled action, a

copy of which is attached hereto.

DATED this _& C/day of August, 2019.

Nevada Bar No:

ADAM J, WAX, ESQ.

Nevada Bar No. 12126

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 So, Eastern Avenue, Suite 200

Las Vegas, Nevada 89123

Telephone: (702) 362-6666

Facsimile: (702) 362-2203

Attorneys for Plaintiff, MM Development
Company, Inc., d/b/a Planet 13

Page 2 of 3

 

 

 

 
Es

KRAVITZ, SCHNITZER & JOHNSON, CHTD.
8985 S. Fasten Ave., Suite 200
Las Vegas, Nevada 89173

Oo CO SFO CA te BUH UU

BR Mm BP BP BD OBO ORD OBR OR meme
oo sF Go te BS thULDNUlUlLhRLlULUlUM SI OU Oe SO

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 53 of 77

CERTIFICATE OF SERVICE
J HEREBY CERTIFY that on the 20 | day of August, 2019, I served a true and correct
copy of the foregoing NOTICE OF ENTRY OF ORDER by submitting to the above-entitled
Court for electronic filing and service upon the Court’s Service List for the above-referenced case,
and by depositing a copy in the United States Mail in an addressed sealed envelope, postage

prepaid to the following :

Sanjiv Dhawan, Esq.

Linx Card, Inc.

2121 N. California Bivd. Suite 274
Walnut Creek, CA 94596

sanjiv(@linx. us

KOLESAR & LEATHAM, ATTORNEYS AT LAW
400 8. Rampart Blvd. #400

Las Vepas, NV 89145

Tele: (702) 362-7800

An Employee of Kravitz, SCHNITZER
& JOHNSON, CHTD.

Page 3 of 3

 

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 54 of 77

 

 

KRAVITZ, SCHNITZER & JOHNSON, CHID.

Altomeys

8985 S_ Eastern Ave., Suite 2060

Las Vegas, Nevada 89123

mw fh

So Tt BW

10
i]
12
13
\4
15
16
V7?
18
19
20
21
22
23
24
25
26
27
28

Electronically Filed
8/30/2019 10:07 AM
Steven D. Grierson

CLERK OF THE ee,
MART Mia! “
MARTIN J. KRAVITZ, ESQ. .
Nevada Bar No. 83
ADAM J, WAX, ESQ,
Nevada Bar No, 12126
KRAVITZ, SCHNITZER & JOHNSON, CHTD.,
8985 So. Eastern Avenue, Suite 200
Las Vegas, Nevada 89123
mkravitz@ksjattorneys.com
awax(@ksiattormneys, cam
Telephone: (702) 362-6666
Facsimile: (702) 362-2203

ROME & ASSOCIATES, A.BP,C,

Eugene Rome (Cal, State Bar No.: 232780, pro hac vice pending)
eromne@romeandassociates,com

2029 Century Park East, Suite 450

Los Angeles, CA 90067

Telephone: 310-282-0690

Facsimile: 310-282-0691

Attorneys for Plaintiff MM Development
Company, Ine, d/bfa Planet 13

DISTRICT COURT
CLARK COUNTY, NEVADA

MM DEVELOPMENT COMPANY, INC. Case Now! A-19-890347.0
d/b/a PLANET 13, a Nevada Corporation,

Plaintiff, Dept. Now XXVII
V8.

LINX CARD, INC,, a Delaware Corporation,
Defendants.

 

 

 

ORDER GRANTING PLAINTIFI?S EX-PARTE MOTION TQ LIFT NRCP, 62
AUTOMATIC STAY AND FOR ORDER ALLOWING IMMEDIATE ENFORCEMENT
OF JUDGMENT ON ORDER SHORTENING TIME

 

 

 

 

 

 

 

 

 

This matter having come on for hearing on August 28, 2019, at 9:00 aun. apon Plaintiff's
Bx-Parte Motion to Lifl N.R.C.P. 62 Automatic Stay and for Order Allowing Immediate
Enforcement of Judgment on Order Shortening Time (the “Mation to Lift Stay"), Adam J. Wax,
Esq. appearing on behalf of Plaintiff MM DEVELOPMENT COMPANY, INC, d/b/a PLANET
13 “MMDC», and no appearance or Opposition filed on behalf of Defendant, Linx Card, Inc.,

the Court having considered the papers and pleadings filed by alf parties and arguments of

Cage Number: 4-19-800347-C

 
 

Kravitz, SCHNITZER & JOHNSON, CHTD.

Atormeys:

8985 S. Eastern Ave. Suite 200

Las Vegas, Nevada 89123

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 55 of 77

 

S OF = DF tw B&B ww hoe

oo ~~ on LA > ia MN — co oO co ~~ on Lay aa tnd ns — x3

 

 

 

counsel, and good cause appearing therefore, the Court hereby FINDS AND ORDERS as

follaws:
PROCEDURAL HISTORY

 

1. On August 16, 2019, a Confession of Judgment in this matter was filed regarding
a debt owed by Defendant, LINX CARD, JNC,, to Plaintiff MMDC (the “COs").

2. The COS was Noticed inte Bntry on August 16, 2019,

3, MMDC filed its Motion to Lift Stay on an Order Shortening Time an August 21,
2019,

4, A Hearing on the Motion to Lift Stay was then set for August 28, 2019, at 9:00
aim,

5. On August 21, 2019, at 12:45 pm., MMDC served Defendant Linx with the
Motion to Lift Stay and the COU, providing Linx notice of the August 28, 2019, hearing on the
Motion to Lift Stay.

6, On August 23, 2019, MMDC filed Proof of Service regarding MMDC's

effectuating service upon Defendant Linx,

7, Defendant Link did not file an Opposition ta the Motion to Liff Stay.
&. On August 28, 2019, this Honorable Court heard oral argument on the Motion to
Lift Stay,

FINDINGS OF FACT AND CONCLUSIONS OF LAW

9, The COURT FINDS that the COJ was filed on August 16, 2019, and Noticed

into Entry on August 16, 2019.

10. The COURT FURTHER FINDS that MMDC served Defendant Link with the
Motion to Lift Stay and the COJ, providing Linx notice of the August 28, 2019, hearing on the

Motion to Lift Stay.

Page 2 of 4

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 56 of 77

 

 

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

Attomeys
#985 S. Eastern Ave., Suite 200

Las Vegas, Nevada 89123

—_—

So TH A RF te Bm woh

 

 

11. The COURT FURTUER FINDS that Defendant Linx did not file an Opposition
to the Motion to Lift Stay.

12, The COURT FURTHER FINDS that GOOD CAUSE EXISTS for the granting
of the Motion to Lift Stay,

13, The COURT FURTHER FINDS that GOOD CAUSE EXISTS to allow for
MMDC to immediately execute upon the CO] following entry of the Order Granting the Motion
to Lift Stay (i.e., the instant Order),

14, The COURT FURTHER FINDS that that GOOD CAUSE EXISTS for the
NRCP 62 stay to be lifled effective upon cntry of the Order Granting the Motion to Lift Stay
(i.e, the instant Order).

ORDER

 

BASED UPON THE ABOVE AND FOREGOING, IT IS HEREBY ORDERED,
ADJUDGED AND DECREED that

1. Plaintiff MM DEVELOPMENT COMPANY, INC. d/b/a PLANET 13's Motion to
Lift N.R.C.P. 62 Automatic Stay and for Order Allowing Immediate Enforcement of
Judgment on Order Shortening Time is GRANTED in its entirety.

2. The automatic stay currently in effect pursuant to NRCP 62 shall be LIFTED upon
entry of this Order.

3, Upon entry of this Order, MMDC shall be allowed to immediately pursue
enforcement of the Confession of Judgment of July 12, 2019, against Defendant,
LINX CARD, INC,

4. Additionally upon entry of this Order, MMDC shall be allowed to immediately
pursue enforcement af the Confession of Judgment of July 12, 2019, against thicd

parties, including but not limited to, First Data Merchant Services, LLC, First Data

Page 3 of 4

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 57 of 77

 

 

KRAVITZ, SCHNITZER & JOHNSON, CHTD.

#
$985 S. Eastern Ave., Suite 200

Las Vegas, Nevada 89123

SS co 2 OT wr ml OR ee

— — — — _. _ — — —_
oO ~t oH tn a tat hs — o

1v
20
at
22
23
24
29
26
a7
28

 

 

Merchant Corporation, and/or any other First Data entity (collectively, “Furst Data”),
and any acquirer, processor or other entity or person who may be possessed of
MMDC’'s funds subject of the Confession of Judgment,

5, MMBC shall be allowed to collect the subject Debt of $939,010.38, plus applicable
interest at the rate of ten percent (10%) per annum from August 15, 2019, through the
present in the amount of $3,344.42, plus aliorneys’ fees and costs associated with

enforcing the COJ in the amount of $7,205.00, for a total Judgment of $949,559.80

from Linx and/or First Data.
6, Upon entry of this Order, First Data shall be required to immediately provide MMDC
with the Collateral! from Linx currently in First Data’s possession until such time as

the total Judgment of $949,559.80, is satisfied in its entirety,

IT IS SO ORDERED,
DATED this 2 Yday of _/4 Li. 2019,

QQ

akineca | ft
DISTRICT COURT “3
yy

Respectfully Submitted by: _

. “en .
LO er . Ty Pr Yc | Alea AC
al “
MARTIN |. KRAMEEZ, £89, nde fei fo Us
ADAM J, WAX, ESQ. wi e« A Eh lw fn
KRAVITZ, SCHNITZER & JOHNSON, CHTD. (- play i coh 0)
mktavitz@ksiattorneys.com Je OV Ma ary

awax(@icsiattomeys.com
Telephone: (702) 362-6666

Facsimile: (702) 362-2203 T ip .
Attorneys for Plaintiff, MM Development fy yVy ci C Kal Cymer &

Company, Inc., d/b/a Planet 13 /
eathany-

' ‘The “Collateral” is described specifically on page 8 of the July 12, 2019, Security Agreement between Ling and
MMDC, also referred to as “Exhibit A" lo that Security Agreement,

Page 4 of 4

 

 

De fo blearit aor the ta

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 58 of 77

EXHIBIT F

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 59 of 77

Eug

      

ene Rome

From: Matt Knoop <MKnoop@Poisinelli.com>

Sent: Thursday, September 05, 2019 12:51 PM

To: Eugene Rome

Ce: John Peterson

Subject: MM Development Co. v, Linx Card, Inc.

Attachments: 2013.08.30 Notice of Entry of Order-c.pdf; 2019.08.30 Order Granting Pif Ex-Parte
Motion-c.pdf

Eugene,

First Data has asked that we respond to your August 30, 2019 email correspondence to Chris Demetriades at First Data
enclosing the attached “Notice of Entry of Order” and “Order Granting Plaintiff's Ex Parte Motion to Lift N.R.C.P. 62
Automatic Stay and for Order Aliowing immediate Enforcement of Judgment on Order Shortening Time” (“Order”) In
MM Development Co. v. Linx Card, inc., Case No. A-19-800347-C, District Court af Clark County, Nevada. Notably, no First
Data entity is a party to the foregoing lawsuit nor Is any First Data entity a party to the July 12, 2019 Security Agreement
between Linx Card, Inc. (“Linx Card’) and MM Development Company, inc. d/b/a Planet 13 (“Planet 13”) referenced In
the Order,

Your August 30, 2019 email correspondence to First Data references the Order and requests that First Data "transfer
over the sum of $949,559. 80 of funds held for Linx Card, Inc, to MM Development Company, Inc. dba Planet 13.” First
Data, however, has no active merchant account in the name of Linx Card, Inc. in which it is holding funds. Moreover,
First Data has never had a merchant account In the legal name of Linx Card, Inc. Accordingly, there are no funds to
transfer to your client.

lf you have additional information you would like to provide in support of your request, please do not hesitate to
contact me. | understand that John already has a message into you, so we can discuss during your call if you'd like.

Matt

Matthew 3, Kneop
Shareholder

mknoopa@polsinelliicem
404,253,6023

1207 West Peachtree Street, Suite 1100
Atlanta, GA 39309

polsinelii.com

‘Powerhouse’ mi Compiles Commercial b itigation -
fog 155 of day Airis Hatonwide

‘Clsat Services A Team*. top 5% of law fring nationwide

FB, LSINELLI

Poisinalli PC, Polsinglli LLP in California

 

This electronic mail message contains CONFIDENTIAL information which is (a) ATTORNEY - CLIENT PRIVILEGED
COMMUNICATION, WORK PRODUCT, PROPRIETARY IN NATURE, OR OTHERWISE PROTECTED BY LAW FROM

1

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 60 of 77

DISCLOSURE, and (b) intended only for the use of the Addressee(s) named herein. If you are not an Addressee, or the
person responsibie for delivering this to an Addressee, you are hereby notified that reading, copying, or distributing this
message is prohibited. if you have received this electronic mail message in error, please reply to the sender and take the
steps necessary to delete the message completely from your computer system.

 

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 61 of 77

EXHIBIT G
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 62 of 77

Personal Guaranty

For valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and as
an inducement to First Data Merchant Services Corporation, Wells Fargo Bank, NA (a member
of Visa, USA, Inc. and MasterCard International, Inc.,, bank) and TeleCheck Services, inc. First
Data Merchant Services Corporation and Bank are collectively referred to as the “Servicers’ } to
enter into the Agreement (as such term is hereinafter defined), the undersigned, Richard J.
Scherer (the "Guarantor"), unconditionally guarantees to the Servicers the full and prompt
payment of each and every present and future liability, debt and obligation (the “Guaranteed
Obligations") of Pelican, Communications, Inc. (“Client”), under the Merchant Processing
Application and Agreement dated on or around December 10", 2008, between the Servicers and
Client (as at any time amended, supplemented, renewed or modified, the " Agreement”).

‘The Guarantor hereby waives: notice of acceptance of this Guaranty; notice of the creation of
any Guaranteed Obligation to which it may apply, and waives presentment, demand of payment,
protest, notice of dishonor or nonpayment of any such liability, suit or taking of other action by
the Servicers; notice of any adverse change iti Client’s financial condition or of any other fact
which might increase Guarantor’s risk; and any right Guarantor may have, by statute or
otherwise, to require the Servicers to institute suit against Client after notice or demand from
Guarantor or to seek recourse first against Client or otherwise, or to realize upon any security for
the Guaranteed Obligations, as a condition to enforcing Guarantor’s liability and obligations
hereunder.

The Servicers may at any time and from time to time, without the consent of, or notice to, the
Guarantor, without incurring responsibility to the Guarantor, without impairing or releasing the
obligations of Guarantor hereunder: (i) change the manner, place or terms of the payment of,
and/or change or extend the time of payment of, renew, alter or increase the amount of any of the
Guaranteed Obligations or any interest payable thereon, and the guaranty herein made shall apply
to the Guaranteed Obligations as so changed, extended, renewed or altered; Gi) exercise or
refrain from exercising any rights against Client or others or otherwise act or refrain from acting;
(iii) consent to or waive any breach of, or any act, omission or default under, the Agreement, or
otherwise amend, modify, renew or supplement the Agreement; and (iv) release, impair or waive
the benefits of any security for any of the Guaranteed Obligations or any other party liable
thereon.

The obligations of Guarantor under this Guaranty are absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation: (i) any action or inaction by the Servicers as contemplated in the
preceding paragraph; or (ii) any invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations. This Guaranty is a primary obligation of the Guarantor, The Servicers
shall not have any obligation whatsoever to seek payment from Client under this Guaranty. This
Guaranty shall be in addition to any other present or fidure guaranty or other security for the
payment, performance and satisfaction of the Guaranteed Obligations, shall not be prejudiced or

CONFIDENTIAL First Data-Q000517

 
Case.1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 63 of 77

Guarantor consents and agrees, that the Servicers shall be under no obligation to marshal any
assets in favor of Guarantor or in payment of any or all of the Guaranteed Obligations.
Guarantor further agrees that, if and to the extent the Servicers receives any payment oo account
of any of the Guaranteed Obligations (whether from Client, Guarantor or a third party obligor or
from the sule or other disposition of any collateral) and such payment or any party thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside or required to be
repaid to a trustee, receiver or any other part under any bankruptcy act, state or federal law,
common law ot equituble cause, then the part of the Guaranteed Obligations intended to be
satisfied shall be revived and continued in full force and effect as if said payment had not been
made, The foregoing provisions of this paragraph shall survive the termination or revocation of
this Guaranty.

This Guaranty is a continuing one and all Habilities to which it applies or may apply under the
terms hereof shall be conclusively presumed to have been created in reliance thereon. No failure
or delay on the part of the Servicers in exercising any right, power or privilege hereunder and no
course of dealing between the Guarantor, the Servicers or Client shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other right, power or
privilege. The rights, powers and remedies herein expressly provided are cumulative and not
exclusive of any rights, powers or remedies which the Servicers would otherwise have, No
notice to or demand on the Guarantor in any case shail entitle the Guarantor to any other farther
notice or demand in a similar or other circumstances or constitute a waiver of the rights of the
Servicers to any other or further action in any circumstances without notice or demand.

This Guaranty may not be terminated by Guarantor and shall terminate upon the full payment and
satisfaction of all of the Guaranteed Obligations.

This Guaranty shall be binding upon the Guarantor and its successors and assigns and inure to
the benefit of the Servicers and its successors and assigns.

This Guaranty constitutes the entire agreement between the parties hereto with respect to the
mnatiers specifically addressed herein and supersedes any prior guaranty between the parties
regarding such matters. This Guaranty shall not be modified or altered except by a written
instrument executed by Guarantor and the Servicers.

This Guaranty shali be governed by the laws of the state of Florida (exclusive or the choice of
law rules thereof), Guarantor hereby consents to the jurisdiction of the state and federal courts in
the state of Florida in any dispute arising from or in connection with this Guaranty. Guarantor
further agrees that service of process may be made, in addition to any other method permitted by
law, by certified mail, return receipt requested.

CONFIDENTIAL First Data-0000518
_ Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 64 of 77

THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES THE RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY AND THE AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
GUARANTOR, THE CLIENT, THE BANK OR THE SERVICERS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE SERVICERS TO ENTER IN THE AGREEMENT.

In the event that Guarantor shall have any right under applicable law to terminate or revoke this
Guaranty, which right cannot be waived by Guarantor, Guarantor agrees that such. termination or
revocation shall not be effective until a written notice of such termination or revocation,
specifically referring to this Guaranty and signed by Guarantor, is actually received by an officer
of the Servicers who is familiar with Client’s account with the Servicers and this Guaranty; but
any such termination or revocation shall not affect the right and power of the Servicers to enforce
rights arising, incurred or contracted for prior to the Servicers’ receipt of such written notice of
termination or revocation.

UNTIL BACH OF THE GUARANTEED OBLIGATIONS HAS BEEN PAID AND SATISFIED
IN FULL, GUARANTOR SHALL HAVE NO CLAIM, RIGHT OR REMEDY (WHETHER OR
NOT ARISING IN EQUITY, BY CONTRACT OR APPLICABLE LAW) AGAINST CLIENT
OR ANY OTHER PERSON BY REASON OF GUARANTOR’S PAYMENT OR OTHER
PERFORMANCE HEREUNDER. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, GUARANTOR HEREBY WAIVES AND RENOUNCES ANY AND ALL
LEGAL OR EQUITABLE RIGHTS OR CLAIMS THAT GUARANTOR MAY HAVE TO
REIMBURSEMENT, SUBROGATION, INDEMNITY AND EXONERATION AND AGREES
THAT GUARANTOR SHALL HAVE NO RECOURSE TO ANY ASSETS OR PROPERTY
OF CLIENT (NCLUDING ANY ASSETS SECURING ANY OF THE GUARANTEED
OBLIGATIONS) AND NO RIGHT OF RECOURSE AGAINST OR CONTRIBUTION FROM
ANY OTHER PERSON IN ANY WAY DIRECTLY OR CONTINGENTLY LIABLE FOR
ANY OF THE INDEBTEDNESS, WHETHER ANY OF SUCH RIGHTS ARISE UNDER
CONTRACT, IN EQUITY OR UNDER APPLICABLE LAW.

If any provision of this Guaranty shall be held to be invalid or unenforceable in whole or in part,
then the invalidity or unenforceability of such provision shall not by held to invalidate any other
provision contained herein and all such other provisions shal! remain in full force and effect,

Guarantor agrees to pay all expenses incurred by the Servicers in connection with enforcement of
the Servicers’ rights under this Guaranty, including, but not limited to, court costs, collection
charges and reasonable attorneys’ fees and digbursements,

CONFIDENTIAL First Data-0000519
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 65 of 77

 

 

 

 

 

 

 

 

 

e ff
Date: = _f 7
Witness: Guarantor:
Print Name: ee f
Address: By. Richard J. Scherer
Title: pf ce ny
SSN: Redacted
STATE OF _ )
COUNTY OF — 5
Ou this day of ; » 20, before me personally came

cromeenet KNOWN to tne to be the individual desoribed in and who executed the foregoing
Certificate, and (s)he duly acknowledged to me that (s)he executed the Same.

Notary Public

eee vitae a

Sign

 

ea Ramla are

Print

State of at Large (Seal)
My commission expires:

ONFIDENTIAL
First Data-ooo052n
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 66 of 77

EXHIBIT H
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 67 of 77

ASSIGNMENT OF PROCEEDS
(Merchant Reserve Account)

For good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Pelican Conununications Inc., a California corporation, whose principal
place of business is 77 Front Street, Danville, California 94526 and Givy, Inc,, a California
corporation (ASSIGNORS"), irrevocably assign to MM Development Company, Inc., a
Nevada corporation doing business as Planet 13, whose principal place of business is 205
North Stephanie Street, Suite D-126, Henderson, Nevada 89074 ("ASSIGNEE"), all its
interest in the proceeds, distribution, release, recovery and right to receive all funds held in
connection with its processing activity at First Data Merchant Services LLC
PROCESSOR") through merchant account identified as appears at Exhibit A [Reserve
and Collection Statement] and Exhibit B, (the “Account”), whether such funds are held in
divert, suspense or as reserves, together with all sums deposited into the Account and/or any
holding/suspense/reserve account associated with the Account, as of the date below
executed, and all sums which may be deposited thereafter up to the amount of Nine
Hundred EHighty-Nine Thousand, Ten Dollars and Thirty-Bight Cents ($989,010.38)
(collectively “Account Funds"),

1, Direction to Processor. ASSIGNORS hereby demand and direct PROCESSOR to
release al] Account Funds, or any portion of Account Funds, to ASSIGNEE, without need
for further authorization from ASSIGNORS,

2, Receipts, If ASSIGNORS receive any remittance in payment of the Account, they
shall immediately forward such remittance to ASSIGNEE in the form received, properly
endorsed, ASSIGNORS shall act as a fiduciary to ASSIGNEE for any remittance in
payment of any funds of the Account,

3, Power of attorney, ASSIGNORS authorize ASSIGNEE to endorse the name of
ASSIGNORS on any check, money order, or other evidence of remittance made on the
Account. ASSIGNORS shall fully cooperate with ASSIGNEE in the execution and delivery
of further or other documents as may be reasonably required by ASSIGNEE or its attorneys
from time to time.

4, Representations. ASSIGNORS are the sole absolute owners of the Account and have
full legal right to sell, transfer, and assign it. ASSIGNORS warrant that the Account has not
been sold, assigned, transferred, or pledged, and, aside from ASSIGNORS, no person, firm
or corperation has any lien on, or claim to, such Account described therein, or any part
thereof. Furthermore, ASSIGNORS hereby ratify and confirm any action of ASSIGNEE in
the recovery of the Funds of the Account.

ASSIGNMENT OF PROCEEDS Page | of |
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 68 of 77

5, Notification, ASSIGNORS authorize ASSIGNEE to notify the PROCESSOR, on the
ASSIGNORS' letterhead, of the assignment of the Account and the Account Funds and to
advise the PROCESSOR to make all future payments to ASSIGNEE.

IN WITNESS WHEREOF, | have hereunto set my hand this day of

oor rrrrrenan nee

 

[Signature on following two pages)

ASSIGNMENT OF PROCEEDS Page 2 of 2

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 69 of 77

“ASSIGNOR"
Pelican Communications, Inc.

wf Xf i Date: [0.22 2

Richard Scherer, CEO

Signed and acknowledged in the presence of:

Witness: Witness:

 

STATE OF.

SS:
COUNTY OF
Before me, a Notary Public, in and for said county, personally appeared the above

named and who acknowledges that he did sign the foregoing instrument and
that the same is his free act and deed,

IN WITNESS WHEREOF, I have hereunto set my hand this day of

 

Notary Public

ASSIGNMENT OF PROCEEDS Page 3 of 3
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 70 of 77

     

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT CIVIL. CODE § 1189

 

A notary public or other-officer completing this certificate verifies only the identity of the individual who signed the
document to which this certiicate Is attached, and not the truthfulness, aoouracy, or validity of that document.

 

 

 

 

 

State of Callfornla J

County of Mowrneaer” )

On ___Octurte, 22 206 before me, Nott PIMENTEL ory dual t.
Date Hera insert Name and Title of the Officer

personally appeared Rican Soberen.

 

Name(s) of Signer(s)

 

who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/sha/they executed the sare In
his/het/thelr authorized capacity(ieg), and that by his/her/their signature(s) on the Instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the Instrument.

| certify under PENALTY OF PERJURY under the laws
of the State of California that the foregoing paragraph
is true and correct.

    
  

 

Notary Public -Galtornls & WITNESS my hand and official seat.
Ran : Monterey County z .
2 yy Commission # 18875 ==
> Piles ce My Gorm Expl res Apt 26. 2021 if Signature ne ae
. %lorfture of Notary Public
Place Notary Saal Above
OPTIONAL

 

 

Thaugh this section is optional, completing this information can Geter alteration of the document or
fraudulent reattachment of this form to an unintended decurnant.

Desoription of Attached Document
Title or Type of Docurnent:
Document Date: Nurriber of Pages:
Signer(s) Other Than Named Above:

Gapacityfles) Claimed by Signer{s)

 

 

 

 

Signer's Name: Signer’s Name:

( Corporate Officer — Titfe(s): «CO Corporate Officer — Title(s): .

C) Partner ~ CliUimited General [1] Partner ~ [Limited [© General

LJ individual Z Attorney in Fact C2] Individual 7 Attorney in Fact

(3 Trustee [J Guardian or Conservator Cl Trustee {7] Guardian or Conservator
Cl Other: Cl Other:

 

 

Signer is Representing: 0 Ss Signer Is Representing:

 

 

©2018 National Notary Association « www NatlonaiNotary org « 1-800-US NOTARY (1-800-876-6827) ‘tem #5907

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 71 of 77

“ASSIGNOR"
Givy, Ine.

   

Date. Zf Ocf FOI F

 

Pohevick Hammond, CEO
Signed and acknowledged in the presence of:

‘Witness: Witness:

 

Se oR RE le tN

STATE OF Cal-lean'a

SS:
COUNTY OF Coatra Coal

ayclore ine, a Notary Public, in and for said county, personaily appeared the above
name Pea yafit who acknowledges that he did sign the foregoing instrument and
that the's same is his free act and deed.

r
IN WITNESS WHEREOF, I have hereunto set my hand this 2! e day of October, 29/4

e *

  

e — oe AT Notary Public

z RAtBOAI? ox

i } Howry Pete Caltfora 8 See Attacked § Gl: Praia Cah S ete
: Contra Costa County 3 oF AcKanaedy meal
i. ng ly Goin, Expos Apt. 24 20207 3

ASSIGNMENT OF PROCEEDS Page 4 of 4
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 72 of 77

gH i

Anota y ‘pubic or other officer completing this certificate verifies only the Identity of
the Individual who signed the decument to which this certificate Is attached, and not
the truthfulness, accuracy, or valiclity of that document,

 

State of California ) °

County of Canin Coster)

On lo/aij/2e14 _..... before me, [Sesser

personally appeared f [rrak Ham veo of.

A. Lun, Nelens La lee

there insert narne and title of the afficar)

f

who proved to me on the basis of satisfactory evidence to be the person(s)'whose name(sdS/are subscribed to
the within Instrument and acknowledged to me thatei{éYshe/they executed the same In Gi/her/their
authorized capacity(fes), and that by (fyher/their signature(g} on the Instrument the person(s}, or the entity

upon behalf of which the person(s} acted, executed the instrument.

i certify under PENALTY OF PERJURY under the laws of the
State of Callfornia that the foregoing paragraph fs true and correct.

a “Optional information

EE ALi

COMM, HAIBOATY 2

Hoary Putty Califia 2
Corlis Gok Gounly
au

 

Although the Information In this section Is not required by law; it could prevent fraudulent removal and reattachment of this acknowledgment tu an

unauthorized dacument and may prove useful to parsons relying on the attached document,

Description of Attached Document
The preceding Certificate of Acknowledgment Is attached to a document

titled/for the purpose of Assn wen! vole fen cee ft.

 

 

containing pages, and dated laf a. / Zeer

The signer{s) capacity or authority is/are as: ;

[i individual(s}
(7) Attorigy-ln-Fact
C] Corporate Officer(s}

 

Thiele

 

[7] Gyardian¢Conseryator

{7} Partner-Uimited/General

(7) Trusteess} '
["} other: '

representing:

 

 

Narnets) of Parsenis] or Chilty (lez) Signer is Nepresenting

 

 

"} Methad of Signer identification

Bou K roe Lg siya py

 

__ AaiiGenet heturnietton

Proved to me on the basts of satisfactory evidence:
GB forn(s} of tdentiication C) credible witness(as} *

.

. Notarlal event Is detafled in netazy Journal on:

Notary contacts/ Sere fi. Lian

Other
[7] Additonal Signer) = (] Signer(e} Thurmbprint(s}

C

 

 

 

© Copyright 2007-2015 Notary ltetaiy, ine. FO tox 41-400, Des Moles, JA $091 0507 All itights Itesaived. llem Number }01772, Please contact your Auchertied (lesulfer to purchase coples of Lit fore.
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19

“ASSIGNEE”

MM Development Company, Inc. d/b/a Planet 13

By: Date:
Larry Scheffler, President

 

Signed and acknowledged in the presence of:

Witness: Witness:

STATE OF

58:
COUNTY OF __.

Page 73 of 77

Before me, a Notary Public, in and for said county, personally appeared the above

 

named and who acknowledges that he did sign the foregoing instrument and
that the same is his free act and deed.
IN WITNESS WHEREOF, I have hereunto set my hand this day of

Notary Public
ASSIGNMENT OF PROCEEDS Page 5 of 5

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 74 of 77

EXHIBIT A

 
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 75 of 77

Reserve and Collection Statemant
' Fisgat baba Services

pays: 4 : Aub dade; 4O-JUN- 49-16 86209 AlN
Marctiant Number: . Redacted | + Maretignt sail te Telephone: tesioanse
Merchant Bill to Name:’ «PELICAN GORMUNIGATIONS |< - MorehartBat | .
Merchant Bitte Address! #7 FRONT STREET ae .
‘  BANVNLE |. CA : o4be6 0 a ot ;
me Rasarve.Q@plande: =< § 0 88.078.92

Confaet;' ORBRIE BARTNAN |

“Splldation Balance: $ 0,09

 

   

 

 
 

ania ti
“SBD
ands ay H

     

 

Redacted

 

  

 

 

 

 

mag i wis

 

ie eo ae

 

 

\f

CONFIDENTIAL First Data-0000514
Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 76 of 77

EXHIBIT B
921 tee Teh sees

Pelee of ites Gove laeest 2s

sLEEoe

Case 1:19-cv-10964-PKC Document 5-1 Filed 11/26/19 Page 77 of 77
8 | ait 4, Ral CH italy j pe " a

3 Bor 3878 .
Carl Optings, A. 2078

   

 

 

 

 

; ; ae . : a : wot . a . . 4 4 Tye: :
YOUR GARD PROCEGSING STATEMENT
GIVY KIGGK GIFT CARDS 390814 Baga tr7 THIS ES OT A ELE,
aN A BLVO FL ATH “en Fae ee J ee ist .
WALNUT ERR GA wots tae Marchant Auintuyt edacted
NUT CREEK GA SABE: 726 ‘Gupte Senace Wabsile - Www Dusingsstrack.com
A eer athedhhpepee pt a yale : Phen EE A Ot nro

 

        

‘fw «Total Amioutit Submitted. $997,168,05
:fe # 6 Chargebacks/Reversals . $3,087.46

* Fige . wey Adjystrients Me APES Sy Seek EES 3 BOE
ie gS Regg a tage,
unt Processed __ $966,006.78

co ee

oan dee ants :
IGE: Regenlly, the Cacd Organizations dinounced several opdrational changes. You can sed 4 summary of these :

‘Total Amo

 

 

 
    

       

     
 

         
 
 

   
 

   
 

  
  

i

 

et ahd ap Rar A. :

‘IMPORTANT NOTK ¢

tatihounced changes in lhe enclosed deournent, ‘Helgase, Summary,» April 2049," To acqges this. document and otheryaluubie
lnforrnatidn, You-wll nepd te ragister and/or jag into. www:businessiragk oom. To register. you will naad your Merchant Identitigaiton
« Number and your business chucking aucount Aumber i you have troubla Hiding the referenced dhaymenl once logged into the dite.
_ bloage Gall ho customer keryioe number fisted on your nershdnt slatenimat to requast aaupy,

:impartant Information, Oudwire Certiieate Update 5

4 t

» The CAMB (Gartificallon Autborily Browser) forum fas mandated the rarnaval af at Syniaateo(Verisign Root GA deriiienles, ARav CA;
[verticals dnables Datawie to yerlly thal-the mercial and thelr certifivales are trustworthy. Gatawine will begin migrating te Uren *

_ Clo Cert’ Rol CATS In.20f9, SG od wo. _
iWhal-doesthis- mead 16 you? Review is Underway le identify alt SymanleVertsign Rogol GA cenificales. Ifwa delermiie'you dy hop 4

‘ teive @ Syifianlec/Verteign Rnot GA certiitate, tip furltiar doljot ia requjrad, If we delaiminn that you up havea Symanteo/Veilyign. Root;
CA certiticats. wa! will contact you wilh insiniclions (a make (he appropriate updates, ;

iif Vourara already aware that you need lo Update your POS devine wilh. the new BigiGert Ront ceriifisdte and would-like lo get a. head :

‘ Sterl, simply-go to-the Digksirt websily at fitip. iw. digi¢ent cam/a(giodst-raot-cariifioales.bim té.downiond and install ihe updated Root |
, Gartificdls Authorities Inta your RGat store df the POS devices, H you havs any queatiting abuut Bis change, oleane gontucl Gusiorer

  

   

Service by-saling the phone number iisisd on {his stalermant and selec! the Opuon for Technical Support, — ;

. ROT a at a RE A Ge PN Ue ID mI ET sg ne

a *
wt \
Deity 22 gubintited, eR hg Pas es Anigual |
Supnitted an mauann fo Roverua Le s AvbspNORY Fly SF Fol _ Pronegend ©
abate ETD $998, eau . TT egibogd STS gg 22 aay | isiyaerda
ORUS lo ot ert abe OMe ORG tt + BB Ss 7728
paroaG oT STO 760.00 - , BOD ky. cee RRO AY $Ie7.70e HA
AaAg : UPS Paegg spuevage fg hd “SH aa ee S415 000 oe,

WA) Brow ee!
Rona Ipsiyd AIA
